--------------------------------------------------------------------------------

 
Exhibit 10.1(c)
 
CENTURYTEL RETIREMENT PLAN
 
As Amended and Restated effective December 31, 2006
 
CenturyTel, Inc. (the “Company”) previously established the CenturyTel
Retirement Plan (“Plan”) for the exclusive benefit of eligible employees of the
Company and other adopting employers, and last amended and restated the Plan on
February 28, 2002. The Plan provides benefits for Employees of the Company and
adopting employers and former employees of other companies which were acquired
by the Company directly or indirectly. Effective December 31, 2006, the
CenturyTel, Inc. Plan for Salaried Employees’ Pensions (“Salaried Plan”), the
CenturyTel, Inc. Plan for Hourly-Paid Employees’ Pensions (“Hourly Plan”) and
the CenturyTel, Inc. Pension Plan for Bargaining Unit Employees (“Ohio Plan”)
(collectively “Constituent Plans”) were merged into the Plan. Effective December
31, 2006, the Constituent Plans and the Plan constitute a single plan under Code
Section 414(l), and all of the assets of the former Constituent Plans and the
Plan held by all Trusts under the Plan shall be available to pay all benefits
under the Plan. The benefits for certain employees of certain Affiliates and
Adopting Entities and benefits attributable to transfers of assets from the
Constituent Plans and other plans to this Plan are determined in accordance with
Schedules 6.1(f)-1 through 6.1(f)-4. Where a provision of the Plan is superceded
or modified by a provision in the Hourly, Salaried or Ohio Plan portions of the
Plan (for Participants receiving a benefit under such portions of the Plan), the
following notations are included at the end of the applicable section of the
Plan: ∑ (Salaried Plan), # (Hourly Plan), or Ω (Ohio Plan).
 
The provisions of the Plan and Trust relating to the Trustee constitute the
trust agreement which is entered into by and between CenturyTel, Inc., the
adopting employers and Prudential Bank & Trust FSB. The Trust is intended to be
tax exempt, pursuant to Code Section 501(a).
 
The Plan is intended to comply with the qualification requirements of the
Economic Growth and Tax Relief Reconciliation Act of 2001 (“EGTRRA”), and other
legal and regulatory changes since the last restatement, including requirements
to adopt “good faith” amendments applicable to Cycle A filers in IRS Notice
2005-101, and is intended to comply in operation therewith. To the extent that
the Plan, as set forth below, is subsequently determined to be insufficient to
comply with such requirements and any regulations issued, the Plan shall later
be amended to so comply.
 
The Plan constitutes an amendment and restatement of the CenturyTel Retirement
Plan and each Constituent Plan, effective December 31, 2006, unless stated
otherwise herein.
 

--------------------------------------------------------------------------------



Table of Contents
 

   
Page
   
ARTICLE I EFFECTIVE DATE AND APPLICATION
1
     
1.1
EFFECTIVE DATE.
1
1.2
QUALIFICATION.
1
1.3
SPONSORING AND ADOPTING EMPLOYERS.
1
1.4
INCORPORATION OF TRUST AGREEMENT.
1
   
ARTICLE II DEFINITIONS
1
     
2.1
ACCRUED BENEFIT
1
2.2
ACTUARIAL EQUIVALENCY OR ACTUARIAL EQUIVALENT
1
2.3
ADOPTING ENTITY
2
2.4
AFFILIATE
2
2.5
ALTERNATIVE JOINT AND SURVIVOR ANNUITY
3
2.6
ANNUITY STARTING DATE
3
2.7
BENEFICIARY
3
2.8
BENEFIT COMPUTATION PERIOD
3
2.9
BOARD
3
2.10
BREAK IN SERVICE
3
2.11
CODE
3
2.12
COMMITTEE
3
2.13
COMPANY
3
2.14
COMPENSATION
4
2.15
COMPUTATION PERIOD
5
2.16
CONSTITUENT PLANS
5
2.17
CREDITED SERVICE
5
2.18
DISABILITY OR DISABLED
5
2.19
EARLY RETIREMENT DATE
5
2.20
ELIGIBILITY COMPUTATION PERIOD
6
2.21
ELIGIBLE EMPLOYEE
6
2.22
EMPLOYEE
6
2.23
EMPLOYER
6
2.24
ERISA
6
2.25
FINAL AVERAGE PAY
6
2.26
HOUR OF SERVICE
6
2.27
HOURLY PLAN
8
2.28
LAYOFF
8
2.29
LEAVE OF ABSENCE
8
2.30
LTD PLAN
8
2.31
MONTHLY COMPENSATION
8
2.32
NORMAL FORM
8
2.33
NORMAL RETIREMENT AGE
8
2.34
NORMAL RETIREMENT DATE
9
2.35
OHIO PLAN
9
2.36
PARTICIPANT
9
2.37
PLAN
9
2.38
PLAN ADMINISTRATOR
9
2.39
PLAN YEAR
9
2.40
PRIOR PLAN
9
2.41
QUALIFIED DOMESTIC RELATIONS ORDER OR QDRO
9
2.42
QUALIFIED JOINT AND SURVIVOR ANNUITY OR QJSA
9
2.43
REQUIRED BEGINNING DATE
9
2.44
SALARIED PLAN
10

 
i

--------------------------------------------------------------------------------




2.45
SINGLE LIFE ANNUITY
10
2.46
SOCIAL SECURITY COVERED COMPENSATION
10
2.47
SPOUSE
10
2.48
TRUST AGREEMENT
10
2.49
TRUSTEE
11
2.50
VESTING COMPUTATION PERIOD
11
2.51
YEAR OF CREDITED SERVICE
11
2.52
YEAR OF ELIGIBILITY SERVICE
11
2.53
YEAR OF SERVICE
11
2.54
YEAR OF VESTING SERVICE
11
   
ARTICLE III ELIGIBILITY AND PARTICIPATION
11
     
3.1
ELIGIBLE EMPLOYEES.
11
3.2
REQUIREMENTS FOR PARTICIPATION.
12
3.3
EFFECTIVE TIME OF PARTICIPATION.
12
3.4
REASSIGNMENT AND REEMPLOYMENT.
12
3.5
WAIVER OF PARTICIPATION.
12
   
ARTICLE IV CREDITING OF SERVICE
13
     
4.1
ELIGIBILITY SERVICE.
13
4.2
VESTING SERVICE.
13
4.3
CREDITED SERVICE.
13
4.4
REEMPLOYMENT AFTER BREAK IN SERVICE.
15
4.5
TRANSITION RULES AND SHORT AND OVERLAPPING COMPUTATION PERIODS.
15
4.6
SPECIAL RULES FOR SERVICE UNDER PRIOR PLAN.
16
4.7
TRANSFERS BETWEEN COMPANY, AFFILIATES AND ADOPTING ENTITIES.
17
   
ARTICLE V BENEFITS ON RETIREMENT, DEATH, DISABILITY AND TERMINATION OF
EMPLOYMENT
18
     
5.1
NORMAL RETIREMENT.
18
5.2
EARLY RETIREMENT.
18
5.3
DEFERRED RETIREMENT.
18
5.4
DISABILITY RETIREMENT.
18
5.5
SPOUSE’S BENEFIT.
18
5.6
BENEFIT ON TERMINATION OF EMPLOYMENT.
19
5.7
LIMITATIONS ON PENSIONS.
21
5.8
DEATH BENEFIT.
23
   
ARTICLE VI COMPUTATION OF BENEFIT AMOUNTS
23
     
6.1
NORMAL RETIREMENT BENEFIT.
23
6.2
EARLY RETIREMENT BENEFIT.
25
6.3
DEFERRED RETIREMENT BENEFIT.
26
6.4
DISABILITY RETIREMENT BENEFIT.
28
6.5
SPOUSE’S BENEFIT.
28
6.6
BENEFITS FOR TERMINATED VESTED EMPLOYEES.
29
6.7
REDUCTION FOR OTHER BENEFITS.
29
6.8
COST OF LIVING ADJUSTMENT.
30
6.9
DEATH BENEFIT.
30
   
ARTICLE VII TIMING AND FORM OF BENEFIT PAYMENTS
30
     
7.1
COMMENCEMENT OF BENEFITS.
30
7.2
NORMAL FORM.
31
7.3
WAIVER OF NORMAL FORM.
32
7.4
TIMING OF ELECTION AND SPOUSAL CONSENT.
32
7.5
NOTICE REQUIREMENTS.
33
7.6
SPECIAL RULES FOR DEATH OF PARTICIPANT OR BENEFICIARY.
34

 
ii

--------------------------------------------------------------------------------


 
7.7
OPTIONAL FORMS OF PAYMENT.
35
7.8
ANNUITY FORM OF PAYMENT.
38
7.9
MANDATORY LUMP SUM DISTRIBUTION OF SMALL BENEFITS.
39
7.10
MINIMUM DISTRIBUTIONS REQUIRED UNDER CODE SECTION 401(A)(9).
39
7.11
EARLY COMMENCEMENT ELECTION.
41
7.12
SUSPENSION OF BENEFITS.
41
7.13
ELIGIBLE ROLLOVER DISTRIBUTIONS.
42
   
ARTICLE VIII MEDICAL BENEFITS
43
     
8.1
ELIGIBILITY.
43
8.2
MEDICAL BENEFITS.
44
8.3
SEPARATE MEDICAL BENEFITS ACCOUNT.
44
8.4
LIMITATION ON CONTRIBUTIONS.
44
8.5
SATISFACTION OF LIABILITIES.
45
8.6
FORFEITURE OF BENEFITS.
45
   
ARTICLE IX FUNDING
45
     
9.1
PLAN ASSETS.
45
9.2
TRUST AGREEMENT.
45
9.3
INSURANCE ARRANGEMENTS.
45
9.4
CONTRIBUTIONS.
45
9.5
EXCLUSIVE BENEFIT.
45
9.6
RETURN OF CONTRIBUTIONS.
46
9.7
PROHIBITION AGAINST ASSIGNMENT OR ALIENATION OF BENEFITS.
46
   
ARTICLE X FIDUCIARY RESPONSIBILITIES AND PLAN ADMINISTRATION
47
     
10.1
ALLOCATION OF FIDUCIARY RESPONSIBILITIES.
47
10.2
COMMITTEE.
47
10.3
DUTIES AND RESPONSIBILITIES OF FIDUCIARIES.
47
10.4
PLAN ADMINISTRATOR.
47
10.5
COMMITTEE RELIANCE ON PROFESSIONAL ADVICE.
48
10.6
PLAN ADMINISTRATION EXPENSES.
48
10.7
RESPONSIBILITIES OF TRUSTEE.
48
10.8
INVESTMENT MANAGEMENT BY TRUSTEE.
48
10.9
ALLOCATION OF INVESTMENT MANAGEMENT RESPONSIBILITIES.
48
10.10
APPOINTMENT AND REMOVAL OF INVESTMENT MANAGERS.
49
10.11
ASCERTAINMENT OF PLAN FINANCIAL NEEDS.
49
10.12
BENEFIT CLAIM PROCEDURE.
49
10.13
QDRO PROCEDURES.
50
10.14
SERVICE IN MULTIPLE FIDUCIARY CAPACITIES.
50
   
ARTICLE XI CO-SPONSORSHIP OF PLAN AND MERGERS WITH OTHER PLANS
51
     
11.1
CO-SPONSORSHIP OF PLAN BY AFFILIATES.
51
11.2
CO-SPONSORSHIP OF PLAN BY ADOPTING ENTITIES.
51
11.3
MERGER WITH PLAN OF AFFILIATE.
51
   
ARTICLE XII DURATION AND AMENDMENT
52
     
12.1
RESERVATION OF RIGHT TO SUSPEND OR TERMINATE PLAN.
52
12.2
RESERVATION OF RIGHT TO AMEND PLAN.
52
12.3
TRANSACTIONS SUBJECT TO CODE SECTION 414(1).
53
 
 
ARTICLE XIII DISTRIBUTION UPON PLAN TERMINATION
53
     
13.1
VESTING ON PLAN TERMINATION.
53
13.2
ALLOCATION OF ASSETS ON PLAN TERMINATION.
53
13.3
PROVISION FOR BENEFITS AFTER PLAN TERMINATION.
54
13.4
COMPUTATION OF BENEFITS AFTER PLAN TERMINATION.
54

 
iii

--------------------------------------------------------------------------------




13.5
CONTINUED EMPLOYMENT NOT REQUIRED AFTER PLAN TERMINATION.
54
13.6
DATA IN COMPANY RECORDS ON PLAN TERMINATION.
55
13.7
SATISFACTION OF LIABILITIES ON PLAN TERMINATION.
55
13.8
HIGH-25 DISTRIBUTION RESTRICTIONS.
55
   
ARTICLE XIV INTERCHANGE OF BENEFIT OBLIGATIONS
56
     
14.1
INTERCHANGE AGREEMENT PERMITTED.
56
   
ARTICLE XV GENERAL PROVISIONS
56
     
15.1
NO EMPLOYMENT RIGHTS CONFERRED.
56
15.2
INTEGRATION CLAUSE.
57
15.3
INCAPACITY OF RECIPIENT.
57
15.4
ERISA FIDUCIARY DUTIES.
57
15.5
COMPLIANCE WITH STATE AND LOCAL LAW.
57
15.6
USAGE.
57
15.7
TITLES AND HEADINGS.
57
15.8
SEVERABILITY CLAUSE.
57
15.9
USERRA - MILITARY SERVICE CREDIT.
57
   
ARTICLE XVI TOP-HEAVY REQUIREMENTS
58
     
16.1
IN GENERAL.
58
16.2
DEFINITIONS
58
16.3
DETERMINATION OF TOP-HEAVY RATIO.
59
16.4
TOP-HEAVY MINIMUM BENEFITS.
61
16.5
TERMINATION OF TOP-HEAVY STATUS.
63
16.6
INTERPRETATION.
63



SCHEDULE 6.1(a)(3)
SCHEDULE 6.1(a)(4)
SCHEDULE 6.1(a)(5)
SCHEDULE 6.1(f)-1
SCHEDULE 6.1(f)-2
SCHEDULE 6.1(f)-3
SCHEDULE 6.1(f)-4
SCHEDULE 11.1
 
iv

--------------------------------------------------------------------------------



ARTICLE I
EFFECTIVE DATE AND APPLICATION 
 
1.1    Effective Date. The effective date of this Amendment and Restatement of
the Plan shall be December 31, 2006, except as otherwise indicated in specific
Sections hereof.
 
1.2    Qualification. It is the intention of the Company that the Plan shall
satisfy the requirements of ERISA, that the Plan shall be qualified under
Section 401(a) of the Code, and that the Trust established under the Plan shall
be exempt from taxation under Section 501(a) of the Code. If the Commissioner of
Internal Revenue determines that the Plan as restated does not qualify under
Section 401(a) of the Code, the Plan may be retroactively amended to so qualify.
 
1.3    Sponsoring and Adopting Employers. The Company is the adopting sponsor of
the Plan. Any Affiliate or Adopting Entity approved by the Company may also
adopt the Plan, by a statement in writing, signed by the Affiliate or Adopting
Entity and approved by the Company. The statement shall include the effective
date of adoption of the Plan by the adopting Affiliate or Adopting Entity and
may include any special provisions applicable only to employees of such adopting
Affiliate or Adopting Entity.
 
1.4    Incorporation of Trust Agreement. The Trust Agreement(s) established
under the Plan shall be incorporated into, and made a part of, the Plan in
accordance with Section 9.2.
 
ARTICLE II
DEFINITIONS 
 
The following terms, when used with an initial capital letter in this Plan,
shall have the following meanings unless the context clearly requires a
different meaning.
 
2.1    Accrued Benefit means, for any Participant as of any determination date,
the amount of monthly retirement income (whether or not vested) that would be
payable to the Participant as a Single Life Annuity at his Normal Retirement
Date in accordance with the provisions of Section 6.1, based on the
Participant’s Credited Service and Final Average Pay as of the date of
determination. Σ # Ω
 
2.2    Actuarial Equivalency or Actuarial Equivalent means a benefit under which
the present value of the expected payments is equal to the present value of the
expected benefit otherwise payable under the Plan, determined on the basis of
the following mortality and interest assumptions:
 

 
Mortality:
UP - 1984 Morality Table

 
Interest Rate:
8% per annum

 
For all such determinations to be made on or after January 1, 2007 with respect
to both pre-2007 and post-2006 benefit accruals, use the following mortality and
interest assumptions:
 
Participant mortality: RP2000 Combined Healthy Mortality projected to 2010 using
Projection Scale AA, using blend of 70% male rates and 30% female rates.
 

--------------------------------------------------------------------------------



Beneficiary mortality: RP2000 Combined Healthy Mortality projected to 2010 using
Projection Scale AA, using blend of 30% male rates and 70% female rates.
 
Interest rate: 8% per annum
 
Notwithstanding the foregoing, for determinations of lump sum amounts and for
purposes of Section 7.7(e), interest shall be the annual rate of interest on 30
year Treasury securities for the September preceding the year in which the lump
sum amount is paid and mortality shall be as provided in the mortality table
prescribed by the Commissioner of Internal Revenue under Section
417(e)(3)(A)(ii)(I) of the Internal Revenue Code.
 
For valuing benefits accrued on or before December 31, 1987, the Consumer Price
Index shall be assumed to increase at least two percent (2%) per annum.
 
When the term Actuarial Value is used herein, it shall mean the present value of
a benefit computed using the factors and assumptions provided in this Section
2.2.
 
If the actuarial factors for determining equivalent benefits are changed by Plan
amendment, the benefit actually paid in any form shall not be less than the
amount determined for the same form by applying the prior factors to the
Participant’s Accrued Benefits as of the date the change is adopted or is
effective, whichever is later.
 
Notwithstanding any other Plan provision to the contrary, effective for
distributions with annuity starting dates on or after January 1, 2003, the
applicable mortality table used for purposes of adjusting any benefit or
limitation under Code Section 415(b)(2)(B), (C), or (D) set forth in this Plan
and the applicable mortality table used for purposes of satisfying the
requirements of Code Section 417(e) set forth in this Plan is the table
prescribed in IRS Revenue Ruling 2001-62. Ω
 
2.3    Adopting Entity means an entity that, with approval of the Company,
adopts this Plan for the benefit of its eligible employees.
 
2.4    Affiliate means:
 

 
(a)
any corporation that is a member of a controlled group of corporations (as
defined in Section 1563(a) of the Code, without regard to Sections 1563(a) (4)
and 1563(e)(3)(C) of the Code) with the Company;

 

 
(b)
any unincorporated business under common control with the Company, as determined
under Section 414(c) of the Code and, to the extent not inconsistent therewith,
under such rules as may be adopted by the Board;

 

 
(c)
a member of any affiliated service group that includes the Company, as
determined under Section 414(m) of the Code; or

 

 
(d)
except to the extent otherwise provided in Treasury Regulations, a leasing
organization with respect to the periods of service performed by any individual
who is a leased employee (within the meaning of Section 414(n) of the Code) with
respect to an Affiliate (determined without regard to this paragraph (e)) or any
related person (within the meaning of Section 144(a)(3) of the Code).

 
2

--------------------------------------------------------------------------------



A corporation, unincorporated business, or other organization shall qualify as
an Affiliate only with respect to the period during which it satisfies one or
more of the applicable descriptions in paragraphs (a) through (d), above. Except
as otherwise specifically provided in the Plan, the employment of an individual
with an Affiliate for purposes of the Plan shall not include any period with
respect to which the corporation, unincorporated business, or other organization
constituting the Affiliate fails to satisfy one or more of the applicable
descriptions in paragraphs (a) through (d), above, and an individual’s
employment with an Affiliate shall be considered terminated for purposes of the
Plan no later than the date on which the corporation, unincorporated business,
or other organization constituting the Affiliate ceases to satisfy any of the
applicable descriptions in paragraphs (a) through (d), above. Paragraphs (c) and
(d), above, shall apply solely for purposes of determining an individual’s
Eligibility Service and Vesting Service, and shall not apply for any other
purpose under the Plan, including, without limitation, for purposes of
determining his Credited Service.
 
2.5    Alternative Joint and Survivor Annuity means an optional form of benefit
payment provided under Section 7.7(a), which may be elected by a Participant
(with Spousal consent) pursuant to Section 7.3.
 
2.6    Annuity Starting Date has the same meaning as in Code Section 417(f),
i.e., the first day of the first period for which an amount is payable as an
annuity or, in the case of a benefit not payable in the form of an annuity, the
first day on which all events have occurred which entitle the Participant to
payment of such benefit.
 
2.7    Beneficiary means any individual designated by a Participant or former
Participant to receive a benefit under the Plan after the death of the
Participant or former Participant.
 
2.8    Benefit Computation Period means the period determined under Section
4.3(a).
 
2.9    Board means the Board of Directors of the Company, the executive
committee of the Board, and any other committee of the Board authorized to act
on its behalf.
 
2.10     Break in Service means a Computation Period in which an Employee fails
to complete more than five hundred (500) Hours of Service with the Employer. Ω
 
2.11     Code means the Internal Revenue Code of 1986, as amended.
 
2.12     Committee means the CenturyTel Retirement Committee, also known as the
CenturyTel, Inc. Retirement Committee, which is the committee appointed by the
Board or the Compensation Committee of the Board to administer the Plan pursuant
to Article X.
 
2.13     Company means CenturyTel, Inc.
 
3

--------------------------------------------------------------------------------



2.14     Compensation means the sum of (a) and (b), as adjusted under (c), (d),
and (e) and after applying the provisions of (f) as determined on the basis of
the amounts actually paid to or for the benefit of a Participant during a
calendar month while actively employed:
 

 
(a)
All nondeferred compensation reportable on Form W-2 except the following:

 

 
(1)
overtime or premium pay.

 

 
(2)
Imputed income from expense reimbursements or fringe benefits.

 

 
(3)
Prizes and awards (such as employee recognition awards and safety awards).

 

 
(4)
Payment for termination of employment (such as retirement bonuses, disability
benefits and severance pay).

 

 
(5)
Long-term incentive compensation (such as stock options, restricted stock and
stock appreciation rights).

 

 
(b)
Salary reduction amounts elected by the Participant under a qualified cash or
deferred arrangement or a cafeteria plan.

 

 
(c)
During periods of reduced compensation because of such causes as illness,
disability or leave of absence, compensation shall be figured at the last
regular rate before the start of the period.

 

 
(d)
For Plan Years beginning prior to December 31, 2001, the maximum amount of
annual compensation taken into account for any year for a Participant shall be
$150,000 plus any cost-of-living adjustment authorized for the year by
applicable regulations. For the Plan Years beginning before January 1, 1997, for
purposes of this limit, the following shall apply to any Participant who is a
highly compensated employee (as defined in Internal Revenue Code Section 414(q)
and related Treasury Regulations) and is either a five percent owner or one of
the 10 highest paid employees:

 

 
(1)
The Participant’s compensation shall be aggregated with any compensation paid by
the Employer to the Participant’s spouse and to the Participant’s lineal
descendants under age 19.

 

 
(2)
If the $150,000 limit is exceeded in the aggregate, pay counted for each
aggregated employee shall be reduced pro rata to stay within the limit.

 
4

--------------------------------------------------------------------------------



For Plan Years beginning after December 31, 2001, the annual compensation of
each Participant taken into account in determining allocations for any Plan Year
beginning after December 31, 2001, shall not exceed $200,000 as adjusted for
cost-of-living increases in accordance with Code Section 401(a)(17)(B) (for
2007, the limit is $225,000). Annual compensation means compensation during the
Plan Year or such other consecutive 12-month period over which compensation is
otherwise determined under the Plan (the determination period). The
cost-of-living adjustment in effect for a calendar year applies to annual
compensation for the determination period that begins with or within such
calendar year.
 

 
(e)
The reduction in the maximum compensation under (d) shall be made by providing a
Participant with the greater of the following (formula with extended wear-away):

 

 
(1)
The Participant’s benefit accrued under the Plan as of December 31, 1993 based
on compensation up to the maximum permitted amount of compensation in each
earlier year, plus the benefit accrued on the basis of service after that date
and on compensation at the reduced level.

 

 
(2)
The Participant’s benefit accrued on the basis of service before and after
December 31, 1993 and on compensation at the reduced level.

 

 
(f)
For purposes of the definition of compensation contained in this Section 2.14,
and Sections 5.7 and 16.2(c) of the Plan, compensation paid or made available
during such years shall include elective amounts that are not includable in the
gross income of the Employee by reason of Code Sections 125 or 132(f).

 
2.15     Computation Period means an Eligibility Computation Period, Vesting
Computation Period or Benefit Computation Period, as is appropriate in the
context in which used. Years of Service and Breaks in Service will be measured
on the same Computation Period (Eligibility, Vesting or Benefit, as applicable).
 
2.16     Constituent Plans means the Hourly Plan, the Salaried Plan, and the
Ohio Plan.
 
2.17     Credited Service means the number of Years of Credited Service credited
to a Participant for benefit accrual purposes pursuant to Section 4.3.
 
2.18     Disability or Disabled means the total disability of an Employee as
evidenced by the Employee’s inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or to last for a continuous period of at
least twelve (12) months. An Employee shall only be considered disabled after
proof of such disability satisfactory to the Employer is furnished (which proof
shall include a determination of approval for Social Security disability
benefits or, if such is not available, a written statement of a licensed
physician appointed or approved by the Employer).
 
2.19     Early Retirement Date means any date prior to his Normal Retirement
Date on which an Employee actually retires or is retired pursuant to Section
5.2.
 
5

--------------------------------------------------------------------------------



2.20     Eligibility Computation Period means the period determined under
Section 4.1(a).
 
2.21     Eligible Employee means an Employee described in Section 3.1.
 
2.22     Employee means any person regularly employed by the Employer, including
employees of any other employer required to be aggregated with the Employer
under Section 414(b), (c), (m) or (o) of the Code. The term Employee shall not
include any leased employee deemed to be an employee of the Employer as provided
in Sections 414(n) or (o) of the Code, any owner-employee, as defined in Code
Section 401(c)(3), or any self-employed individual, as defined in Code Section
401(c)(1).
 
The term Employee shall not include an individual who is retained by the
Employer pursuant to a contract or agreement that specifies that the individual
is not eligible to participate in the Plan, an individual whose basic
compensation for services rendered is not paid by or on behalf of the Employer,
or an individual who is not classified as a common-law employee by the Employer,
regardless of any subsequent reclassification of such individual as a
“common-law employee” of the Employer by the Employer, any governmental agency,
or any court. Σ # Ω
 
2.23     Employer means the Company, any Affiliate that has adopted the Plan,
and any Adopting Entity. This Plan is a single plan maintained by multiple
employers in which all of the Plan assets are available to pay benefits for all
Participants in the Plan. Ω
 
2.24     ERISA means the Employee Retirement Income Security Act of 1974, as
amended.
 
2.25     Final Average Pay means, effective January 1, 2007, the Participant’s
average Monthly Compensation over the sixty (60) consecutive full calendar
months of highest Monthly Compensation in the last one hundred twenty (120) full
calendar months of employment with the Employer. Months separated by a period
when the Employee is not in such employment shall be treated as consecutive. If
an Employee has fewer than sixty (60) months of compensation, all months shall
be used. Notwithstanding the above, the month in which a Participant is hired
and the month in which a Participant terminates shall be counted as a full
calendar month for purposes of computing the last 120 full calendar months, and,
if either of such months is or both of such months are among the 60 consecutive
months of highest Monthly Compensation, such month or months shall be counted
among the 60 consecutive full calendar months. For purposes of computing Final
Average Pay, Compensation for Employees of CenturyTel, Inc., any Affiliate or
any Adopting Entity (not including former employees of Pacific Telecom, Inc. who
became employees of CenturyTel, Inc. or an Affiliate thereof as of the date of
acquisition of Pacific Telecom, Inc. by CenturyTel, Inc. or an Affiliate
thereof) shall only be counted beginning with the 1999 Plan Year. Final Average
Pay (formerly known as Final Average Compensation) prior to January 1, 2007 is
defined in previous Plan documents.
 
2.26     Hour of Service means:
 

 
(a)
Each hour for which an Employee is compensated by the Employer, or is entitled
to be so compensated, for service rendered by him to the Employer. These hours
will be credited to the Employee for the computation period in which the duties
are performed.

 
6

--------------------------------------------------------------------------------




 
(b)
Each hour for which an Employee is compensated by the Employer, or is entitled
to be so compensated, on account of a period of time during which no services
are rendered by him to the Employer (irrespective of whether the employment
relationship has terminated) due to vacation, holiday, illness, incapacity
(including disability), layoff, jury duty, military duty or leave of absence. No
more than five hundred and one (501) Hours of Service shall be credited pursuant
to this subparagraph (b) on account of any single continuous period during which
an Employee renders no services to the Employer (whether or not such period
occurs in a single computation period). Hours under this paragraph will be
calculated and credited pursuant to Section 2530.200b-2 of the Department of
Labor Regulations, which are incorporated herein by this reference.

 

 
(c)
Each hour for which back pay, without regard to mitigation of damages, has been
awarded or agreed to by the Employer. The same Hours of Service shall not be
credited both under subparagraph (a) or subparagraph (b), whichever shall be
applicable, and also under this subparagraph (c). The hours will be credited to
the Employee for the computation period or periods to which the award or
agreement pertains rather than the computation period in which the payment is
made.

 
An Employee whose compensation is not determined on an hourly basis or for whom
hourly employment records are not maintained shall be credited with forty-five
(45) Hours of Service per week.
 
Hours of Service will be credited for eligibility, participation and vesting
purposes for employment with other members of an affiliated service group (under
Section 414(m) of the Code), a controlled group of corporations (under Section
414(b) of the Code), or a group of trades or businesses under common control
(under Section 414(c) of the Code), of which the Employer is a member, and any
other entity required to be aggregated with the Employer pursuant to Section
414(o) of the Code and the regulations thereunder. Hours of Service for purposes
of determining Years of Credited Service shall only include Hours of Service
with the Employer. Hours of Service will be credited for eligibility,
participation and vesting purposes for periods during which an Eligible Employee
is on Layoff or a Leave of Absence. Hours of Service will also be credited for
any individual considered an Employee under Section 414(n) or (o) of the Code,
and regulations thereunder.
 
Solely for purposes of determining whether a Break in Service for participation
and vesting purposes has occurred in a computation period, an individual who is
absent from work for maternity or paternity reasons shall receive credit for the
Hours of Service that would otherwise have been credited to such individual but
for such absence, or in any case in which such hours cannot be determined, eight
(8) Hours of Service per day of such absence. For purposes of this paragraph, an
absence from work for maternity or paternity reasons means an absence (i) by
reason of the pregnancy of the individual, (ii) by reason of a birth of a child
of the individual, (iii) by reason of the placement of a child with the
individual in connection with the adoption of such child by such individual, or
(iv) for purpose of caring for such child for a period beginning immediately
following such birth or placement. The Hours of Service credited under this
paragraph shall be credited only (i) in the computation period in which the
absence begins if the crediting is necessary to prevent a Break in Service in
that period, or (ii) in all other cases, in the following computation period. Σ
 
7

--------------------------------------------------------------------------------



2.27     Hourly Plan means the CenturyTel, Inc. Plan for Hourly-Paid Employees’
Pensions, which was merged into the Plan effective December 31, 2006. Special
provisions set forth in Schedule 6.1(f)-3 govern the accrued benefits as of
December 31, 2006 of Nonrepresented Participants (as defined in such Schedule)
who were active Participants in the Hourly Plan on or before December 31, 2006,
and all benefits of Represented Participants (as defined in such Schedule) who
were active Participants in or who will become Participants in the Hourly
Portion of the Plan on January 1, 2007 and new Represented Participants in the
Hourly Plan portion of the Plan. Where a Section of the Plan is superceded by a
provision in the Hourly Plan portion of the Plan, the # symbol will be present
at the end of such section of the Plan. The provisions of the Plan shall not
increase or duplicate benefits provided by the Hourly Plan portion of the Plan.
 
2.28     Layoff means the termination of employment due to the reduction of the
Employer’s work force. An Employee shall continue as laid off until (i) the
Employee retires, dies or resumes employment at the request of the Employer,
(ii) the Employer notifies the Employee that employment has been terminated,
(iii) the Employee elects to terminate employment, or the employee fails to
return to work when recalled, or (iv) twelve (12) months have elapsed since the
date of the Layoff. Termination of a Layoff under (ii), (iii) or (iv) above,
shall be effective as of the date of the Layoff.
 
2.29     Leave of Absence means (i) a leave authorized by the Employer if the
Employee returns within the time prescribed by the Employer and otherwise
fulfills all the conditions of the leave imposed by the Employer, (ii) absence
because of Disability, or (iii) periods of military service if the Employee
returns with employment rights protected by law. If a person on Leave of Absence
fails to meet the conditions of the leave or fails to return to work when
required, employment shall terminate and termination of the Leave of Absence
shall be effective as of the date the leave began unless the failure is due to
death or retirement. In authorizing Leaves of Absence, the Employer shall treat
all Employees similarly situated alike as much as possible.
 
2.30     LTD Plan means the CenturyTel, Inc. Long-Term Disability Plan.
 
2.31     Monthly Compensation means the actual Compensation paid to or for the
benefit of a Participant during a calendar month. Σ #
 
2.32     Normal Form means the form of benefit payable to a Participant pursuant
to Section 7.2 of this Plan.
 
2.33     Normal Retirement Age means age sixty-five (65). Σ #
 
8

--------------------------------------------------------------------------------



2.34     Normal Retirement Date means the first day of the calendar month
coinciding with or following the date the Participant attains Normal Retirement
Age.
 
2.35     Ohio Plan means the CenturyTel, Inc. Pension Plan for Bargaining Unit
Employees, which was merged into the Plan effective December 31, 2006. Special
provisions within Schedule 6.1(f)-4 apply to any Participants who were active
Participants in the Ohio Plan on or before December 31, 2006 who become
Participants in the Plan on or after January 1, 2007 and to continuing
Participants and new Participants in the Ohio Plan portion of the Plan. Where a
section of the Plan is superceded by a provision in the Ohio Plan portion of the
Plan, the Ω symbol will be present at the end of such section of the Plan. The
provisions of the Plan shall not increase or duplicate benefits provided by the
Ohio Plan Portion of the Plan.
 
2.36     Participant means an Employee participating in the Plan in accordance
with the provisions of Article III. #
 
2.37     Plan means the CenturyTel Retirement Plan.
 
2.38     Plan Administrator means the Committee.
 
2.39     Plan Year means the calendar year, except that the first Plan Year with
respect to each Employer shall mean the period from the Effective Date with
respect to such Employer to December 31 of such year.
 
2.40     Prior Plan means the Pacific Telecom Retirement Plan. Σ # Ω
 
2.41     Qualified Domestic Relations Order or QDRO means a “qualified domestic
relations order” within the meaning of ERISA Section 206(d).
 
2.42     Qualified Joint and Survivor Annuity or QJSA means, for any Participant
who has a Spouse at his retirement date, an annuity payable monthly for the
lifetime of the Participant and a survivor annuity payable monthly to the Spouse
(if living) upon the Participant’s death that is fifty-percent (50%) of the
amount of the annuity payable during the lifetime of the Participant.
 
2.43     Required Beginning Date means
 

 
(a)
General Rule. The required beginning date of a Participant is the later of the
April 1 of the calendar year following the calendar year in which the
Participant attains age 70 ½ or retires except that benefit distributions to a
5-percent owner must commence by the April 1 of the calendar year following the
calendar year in which the Participant attains age 70 ½.

 

 
(b)
Deferral or Cessation of Distributions.

 

 
(1)
Any Participant attaining age 70 ½ in years after 1995 may elect by April 1 of
the calendar year following the year in which the Participant attained age 70 ½
(or by December 31, 1997 in the case of a Participant attaining age 70 ½ in
1996) to defer distributions until the calendar year following the calendar year
in which the Participant retires. If no such election is made the Participant
will begin receiving distributions by the April 1 of the calendar year following
the year in which the Participant attained age 70 ½ (or by December 31, 1997 in
the case of a Participant attaining age 70 ½ in 1996).

 
9

--------------------------------------------------------------------------------




 
(2)
Any Participant attaining age 70 ½ in years prior to 1997 may elect to stop
distributions and recommence by the April 1 of the calendar year following the
year in which the Participant retires. There will be a new annuity starting date
upon recommencement.

 

 
(c)
5-Percent Owner. A Participant is treated as a 5-percent owner for purposes of
this Section if such Participant is a 5-percent owner as defined in Section 416
of the Code at any time during the Plan Year ending with or within the calendar
year in which such owner attains age 70 ½.

 

 
(d)
Distributions Begun. Once distributions have begun to a 5-percent owner under
this Section, they must continue to be distributed, even if the Participant
ceases to be a 5-percent owner in a subsequent year.

 
2.44     Salaried Plan means the CenturyTel, Inc. Plan for Salaried Employees’
Pensions, which was merged into the Plan effective December 31, 2006. Special
provisions set forth in Schedule 6.1(f)-2 govern the accrued benefits of
Participants who were active Participants in the Salaried Plan (as defined in
such Schedules) on or before December 31, 2006 and apply only to those benefits
that were accrued under the Salaried Plan as of December 31, 2006. Where a
section of the Plan is superceded by a provision in the Salaried Plan portion of
the Plan, the Σ symbol will be present at the end of such section of the Plan.
The provisions of the Plan shall not increase or duplicate benefits provided by
the Salaried Plan portion of the Plan.
 
2.45     Single Life Annuity means an annuity payable monthly in equal
installments for the life of a Participant, which terminates upon the death of
the Participant and does not provide any survivor benefits.
 
2.46     Social Security Covered Compensation means the covered compensation
amount for a person with the Participant’s Social Security retirement age, as
determined in accordance with applicable regulations. The Committee may, in its
discretion, use a table of Social Security Covered Compensation published by the
Internal Revenue Service with rounded amounts.
 
2.47     Spouse means any individual who is the opposite sex of the Participant
and who is legally married to a Participant as of any applicable date, provided
that a former spouse shall be treated as the spouse of a Participant to the
extent provided under a QDRO.
 
2.48     Trust Agreement means the Trust Agreement between CenturyTel, Inc. and
Prudential Bank & Trust FSB, as from time to time amended and in effect, and any
other or additional trust agreement under the Plan, so designated for such
purpose by the Board, between the Company, any adopting Affiliate, or Adopting
Entity, and any Trustee at any time acting thereunder. All of the assets held in
the Trust created in the Trust Agreement shall be available to pay all benefits
under the Plan.
 
10

--------------------------------------------------------------------------------



2.49     Trustee means the trustee under a Trust Agreement.
 
2.50     Vesting Computation Period means the period determined under Section
4.2(a).
 
2.51     Year of Credited Service means a Benefit Computation Period in which an
Employee meets the requirements of Section 4.3(b) and is credited with a Year of
Credited Service thereunder.
 
2.52     Year of Eligibility Service means an Eligibility Computation Period in
which an Employee meets the requirements of Section 4.1(b) and is credited with
a Year of Eligibility Service thereunder.
 
2.53     Year of Service means a Plan Year in which an Employee completes one
thousand (1000) or more Hours of Service (whether or not continuous) with the
Company or an Adopting Entity. Ω
 
2.54     Year of Vesting Service means a Vesting Computation Period in which an
Employee meets the requirements of Section 4.2(b) and is credited with a Year of
Vesting Service thereunder.
 
ARTICLE III
ELIGIBILITY AND PARTICIPATION 
 
3.1    Eligible Employees. Effective January 1, 2007, any Employee of an
Employer shall be eligible to participate in the Plan, except for the following:
 

 
(a)
Any Employee covered by a collective bargaining agreement that does not provide
for participation in this Plan.

 

 
(b)
A leased employee treated as an employee for pension purposes solely because of
Code Section 414(n).

 

 
(c)
A “casual employee” as categorized in the Employer’s personnel policies,
generally including workers who are on call, have no regular established work
week and no fixed days or hours of work.

 

 
(d)
A temporary employee hired specifically to fill temporary or occasional needs.

 

 
(e)
An employee of CenturyTel, Inc. or an Affiliate who was on disability under the
LTD Plan as of January 1, 1999, until such time as the employee returns to
active employment.

 

 
(f)
An employee of an Affiliate or other entity that is not an adopting Affiliate or
an Adopting Entity.

 
11

--------------------------------------------------------------------------------




 
(g)
Employees of the following Affiliates:

 

 
(1)
Century Marketing Solutions, LLC;

 

 
(2)
CenturyTel Interactive Company;

 

 
(3)
CenturyTel Security Systems, Inc.;

 

 
(4)
CenturyTel Holdings, Inc; and

 

 
(5)
CenturyTel Investments of Texas, Inc.

 
Effective January 1, 1999, the Company became the sponsor of this Plan, and
Employees of the Company, any adopting Affiliate, and any Adopting Entity became
eligible to participate in this Plan effective January 1, 1999. Σ # Ω
 
3.2    Requirements for Participation. To be eligible to participate in the
Plan, an Employee must:
 

 
(a)
Be an Eligible Employee under Section 3.1;

 

 
(b)
Complete one (1) Year of Eligibility Service, as determined under Section 4.1;
and

 

 
(c)
Attain age twenty-one (21). # Ω

 
3.3    Effective Time of Participation. An Eligible Employee who meets the
requirements of Section 3.2 shall be a Participant in the Plan as of the first
day of the Eligibility Computation Period in which the Employee meets such
requirements.
 
3.4    Reassignment and Reemployment. In the event an Employee who is not a
member of the eligible class of Employees becomes a member of the eligible
class, such Employee shall be eligible to participate immediately.
 
In the event a Participant is no longer a member of the eligible class of
Employees and becomes ineligible to participate, such Employee shall be eligible
to participate immediately upon returning to the eligible class of Employees.
 
A former Participant shall become a Participant immediately upon returning to
the employ of the Employer if such former Participant is a member of the
eligible class of Employees when re-employed.
 
3.5    Waiver of Participation. The Employer may grant a waiver of participation
to any Employee who so requests. Whether or not such waiver shall be granted,
and the terms and conditions (including duration) thereof, shall be made in
accordance with written and objective rules and shall be applied in a uniform
and nondiscriminatory manner.
 
12

--------------------------------------------------------------------------------



ARTICLE IV
CREDITING OF SERVICE 
 
4.1    Eligibility Service.
 

 
(a)
A Year of Eligibility Service for purposes of satisfying Section 3.2(b) shall be
measured on an employment year, which is the twelve (12) month period starting
on the date the Employee first performs an Hour of Service for the Employer, or
an anniversary of such date (Eligibility Computation Period).

 

 
(b)
An Employee shall be credited with a Year of Eligibility Service for each
Eligibility Computation Period in which the Employee completes at least one
thousand (1000) Hours of Service.

 

 
(c)
For purposes of computing Years of Eligibility Service, an Employee’s service
shall also include service credited under Sections 4.6 and 4.7. #

 
4.2    Vesting Service.
 

 
(a)
For Plan Years ending prior to January 1, 1999, a Year of Vesting Service shall
be measured on an employment year, which is the twelve (12) month period
starting on the date the Employee first performs an Hour of Service for the
Employer, or an anniversary of such date. For Plan Years commencing on or after
January 1, 1999, a Year of Vesting Service shall be measured on a Plan Year
(Vesting Computation Period).

 

 
(b)
Subject to the provisions of Section 4.5(c)(1), an Employee shall be credited
with a Year of Vesting Service for each Plan Year in which the Employee
completes at least one thousand (1000) Hours of Service.

 

 
(c)
For purposes of computing Years of Vesting Service, an Employee’s service shall
include service credited under Section 4.6. In the case of an Employee who was
enrolled in and met the eligibility and disability requirements of the LTD Plan
and who has not retired and become eligible for a disability benefit under this
Plan, service shall also include the period of time (i) commencing with the
beginning of the disability covered by the LTD Plan and (ii) ending when
eligibility for benefits under the LTD Plan ceases. Σ #

 
4.3    Credited Service.
 

 
(a)
For Plan Years ending prior to January 1, 1999, a Year of Credited Service shall
be measured on an employment year, which is the twelve (12) month period
starting on the date the Participant first performs an Hour of Service for the
Employer, or an anniversary of such date. For Plan Years commencing on or after
January 1, 1999, service for purposes of determining an Employee’s Years of
Credited Service shall be measured on a Plan Year (Benefit Computation Period).

 
13

--------------------------------------------------------------------------------




 
(b)
Subject to the provisions of Section 4.5(a), an Employee shall be credited with
a full Year of Credited Service for any Plan Year in which he has been credited,
for service with the Employer, with at least one thousand (1000) Hours of
Service.

 

 
(c)
In the case of an Employee who was eligible to the participate in the Plan and
who was enrolled in and met the eligibility and disability requirements of the
LTD Plan, who has not retired and become eligible for a disability benefit under
this Plan, and who has completed ten (10) Years of Service, service for purposes
of determining an Employee’s Years of Credited Service shall also include the
period of time (i) commencing with the beginning of the disability covered by
the LTD Plan and (ii) ending when eligibility for benefits under the LTD Plan
ceases, with his rate of compensation immediately prior to his Disability being
deemed to continue during such period for the purpose of computing Final Average
Pay.

 

 
(d)
Subject to the provisions of Section 4.6, service of Employees of CenturyTel,
Inc., any adopting Affiliate, and any Adopting Entity (other than former
employees of Pacific Telecom, Inc. who became employees of CenturyTel, Inc. or
an Affiliate thereof as of the date of acquisition of Pacific Telecom, Inc. by
CenturyTel, Inc, or an Affiliate thereof) shall begin to be counted for purposes
for computing Years of Credited Service effective January 1, 1999. Such
Employees shall not be credited with Years of Credited Service for years
beginning before January 1, 1999.

 

 
(e)
Employees who were Participants in the Salaried Plan or who were Participants
who were not covered by a collective bargaining agreement in the Hourly Plan
before January 1, 2007 shall not be credited with Years of Credited Service for
purposes of computing their basic benefits under Article VI of the Plan for
years beginning before January 1, 2007.

 

 
(f)
Employees who become Participants entitled to accrue basic benefits under
Article VI of the Plan on or after January 1, 2007 shall not be credited with
Years of Credited Service for purposes of Article VI for periods for which they
are credited with years of Credited Service for benefit accrual purposes under
the Hourly Plan portion of this Plan or under the Ohio Plan portion of this
Plan.

 

 
(g)
Notwithstanding the foregoing provisions of this Section 4.3, Credited Service
shall not include any period of an individual’s employment during which the
individual is not classified by the Company, an Affiliate or an Adopting Entity
as a common-law employee of the Company, an Affiliate, or an Adopting Entity
regardless of any subsequent reclassification of such individual as a
“common-law” employee of the Company, an Affiliate or an Adopting Entity by the
Company, an Affiliate, an Adopting Entity, any governmental agency, or any
court. Σ # Ω

 
14

--------------------------------------------------------------------------------



4.4    Reemployment after Break in Service.
 

 
(a)
When an Employee who does not have a vested interest in his or her benefit under
Section 5.6(b) incurs a Break in Service, and thereafter is reemployed by the
Employer, and the number of Years of Service before the Break in Service is
greater than the number of consecutive Breaks in Service, then the break in the
Employee’s employment shall be bridged, and there shall be added to the service
that has accumulated since his reemployment the aggregate of all previous
periods of service that the Employee had prior to the break, provided that the
Employee had at least one (1) Year of Service preceding the Break in Service.
Years of Service for a vested Employee shall be bridged in the same manner as
Years of Service for an Employee who is entitled to bridging of service under
the preceding sentence.

 

 
(b)
Upon retirement or separation from service following the bridging of a Break in
Service hereunder, the Employee’s benefits under this Plan shall be based on his
Final Average Pay and Years of Credited Service both before and after the Break
in Service.

 

 
(c)
Notwithstanding the foregoing, if the application of the bridging of service
provisions contained in this Section 4.4 would result in a lower or reduced
benefit for a Participant, then the provisions of this Section 4.4 shall not
apply to such Participant.

 
4.5    Transition Rules and Short and Overlapping Computation Periods.
 

 
(a)
For each Computation Period commencing prior to 1999, if a Participant was
credited in a Plan Year with less than 2080 of Hours of Service, the Participant
will be credited for such Computation Period with a fraction of a Year of
Credited Service (not in excess of one (1)), where the numerator of the fraction
is the number of Hours of Service credited to the Participant during such
Computation Period and the denominator is 2080. For Plan Years commencing in
1999 and thereafter, a Participant shall be credited with one (1) full Year of
Credited Service if the Participant completes one thousand (1000) Hours of
Service during such Plan Year. For the 1998 Plan Year, each Participant’s Year
of Credited Service shall be determined pursuant to (c)(3) below.

 

 
(b)
If the compensation (if any) used to determine a Participant’s accrued benefit
under any benefit formula in the Plan is so defined as to cause application of
the preceding subsection (a) otherwise to violate the prohibition against double
proration in 29 C.F.R. §2530.204-2(d), then the Participant’s compensation under
such definition for any Plan Year during which the Participant is credited with
less than 2080 of Hours of Service in the Plan Year shall be adjusted by
multiplying the Participant’s compensation under such definition for the Plan
Year by a fraction, the numerator of which is 2080 Hours of Service, and the
denominator of which is the number of Hours of Service credited to the
Participant during such Plan Year.

 
15

--------------------------------------------------------------------------------




 
(c)
For any short and/or overlapping computation period for vesting, break in
service or benefit accrual purposes which arose due to the changes in the
Computation Periods for Years of Vesting Service and Years of Credited Service,
commencing on or after January 1, 1999, the following rules shall apply:

 

 
(1)
For vesting purposes, a Participant who is credited with 1000 Hours of Service
in both the Computation Period commencing in 1998 and the overlapping
Computation Period commencing January 1, 1999 shall be credited with two (2)
Years of Service for vesting purposes.

 

 
(2)
For Break in Service purposes, an Employee who has terminated employment will
have a One-Year Break in Service for each of the Computation Periods commencing
in 1998 and commencing on January 1, 1999 if the Employee has not more than 500
Hours of Service in such Computation Periods, respectively.

 

 
(3)
For benefit accrual purposes, a Participant shall be credited with a pro-rated
portion of a Year of Credited Service for the Computation Period commencing in
1998 if the Participant completes a pro-rated portion of 1000 Hours of Service
by December 31, 1998. The pro-rated portion of the 1000-hour requirement shall
be determined by multiplying the number of calendar days between the
participant’s employment anniversary date and December 31, 1998 times 2.7.

 
4.6    Special Rules for Service Under Prior Plan. An Eligible Employee shall be
credited with service for all purposes under this Plan, including eligibility,
participation, vesting and benefit accrual, for service credited under the terms
of the Prior Plan. Notwithstanding the preceding sentence, this Section 4.6
shall not be applied in a manner which, in conjunction with the service
crediting rules above, would result in an Employee being credited with more than
one Year of Service in any Plan Year, and in such event, the Employee’s service
credit will be limited to one (1) year of service. An Employee will receive
service credit under this Section 4.6 only if the Employee is a participant in
this Plan upon his initial hire by the Employer, and only if this Plan receives
a transfer of benefit liabilities and assets with respect to such Employee from
the Prior Plan. Σ #
 
16

--------------------------------------------------------------------------------



4.7    Transfers Between Company, Affiliates and Adopting Entities.
 

 
(a)
Transfer of employment between the Company, an adopting Affiliate, or an
Adopting Entity shall not be considered a termination of employment.

 

 
(b)
Service for an Affiliate or Adopting Entity shall only be counted after the date
of affiliation, or such earlier date fixed by the Company in a statement of
adoption.

 

 
(c)
Years of Eligibility Service and Years of Vesting Service shall be counted for
service with the Company, any Affiliate, and any Adopting Entity. Except as
provided in (d) below, Years of Credited Service shall be counted for service
with an Employer, and a nonadopting Affiliate only if the obligation to pay
benefits based on service with such Affiliate is assumed from a plan maintained
by the Affiliate, as evidenced by a statement of assumption signed by the
Company, provided to the Committee and communicated to Employees.

 

 
(d)
Years of Credited Service shall be counted for service with CenturyTel, Inc. or
any Affiliate beginning as of January 1, 1999, and service with CenturyTel, Inc.
or any adopting Affiliate prior to January 1, 1999, shall not be counted under
this Plan for purposes of determining Years of Credited Service.

 

 
(e)
An Employee’s Year of Credited Service for the year in which the Employee
transfers to or from employment with an Employer shall be determined as follows:

 

 
(1)
The total number of days worked by the Employee for an Employer during a Plan
Year shall be divided by 365.

 

 
(2)
The total number of hours worked by the Employee for the Company, any Affiliate
and any Adopting Entity for the Plan Year shall be determined and shall be
utilized to determine if the Employee would have been entitled to be credited
with a Year of Credited Service under Section 4.3 if the Employee had worked for
an Employer during the entire Plan Year.

 

 
(3)
The result of the determination under (2) above, shall be multiplied by the
fraction resulting from the computation under (1) above, and the result shall be
the fractional Year of Credited Service, if any, credited to the Employee under
this Plan for such Plan Year.

 
17

--------------------------------------------------------------------------------


 
ARTICLE V
BENEFITS ON RETIREMENT, DEATH,
DISABILITY AND TERMINATION OF EMPLOYMENT
 
5.1    Normal Retirement. An Employee who attains Normal Retirement Age shall
have the right to retire with a fully vested and nonforfeitable basic benefit
computed in accordance with Section 6.1, subject to the limitations contained in
Section 5.7, commencing as of the first day of the month coinciding with or
immediately following his retirement. Σ # Ω
 
5.2    Early Retirement.
 

 
(a)
An Employee who has attained age fifty-five (55) and completed five (5) Years of
Credited Service may retire before attaining Normal Retirement Age and shall be
entitled to a benefit hereunder.

 

 
(b)
The benefit provided on Early Retirement under this Section 5.2 shall be a fully
vested and nonforfeitable benefit computed in accordance with Section 6.2,
subject to the limitations contained in Section 5.7. Σ #

 
5.3    Deferred Retirement. An Employee who continues to work for the Employer
after his Normal Retirement Age shall be entitled to a deferred retirement
benefit, computed in accordance with Section 6.3, subject to the limitations
contained in Section 5.7. Σ # Ω
 
5.4    Disability Retirement. An Employee shall be entitled to a disability
retirement benefit if he becomes Disabled. An Employee’s disability retirement
benefit will be computed in accordance with Section 6.4, and will commence as of
the first day of the month coinciding with or following the Employee’s Normal
Retirement Age; provided, however, that an Employee may elect an early
commencement of his disability retirement benefit pursuant to Section 7.11. Σ #
Ω
 
5.5    Spouse’s Benefit. A Spouse of a Participant shall be entitled to a
benefit computed in accordance with Section 6.5 if the Participant dies before
the Annuity Starting Date and if the requirements of (a) or (b), below, are met,
and the requirement of (c), below, is met.
 

 
(a)
the Participant was employed by the Employer on his date of death and had earned
a nonforfeitable right to benefits hereunder.

 

 
(b)
(1)
the Participant had terminated employment with the Employer after attaining
Normal Retirement Age or becoming eligible for an early retirement benefit under
Section 5.2 or a disability retirement benefit under Section 5.4; or

 

 
(2)
the Participant had terminated employment with the Employer after earning a
nonforfeitable right to benefits hereunder but prior to attaining Normal
Retirement Age or becoming eligible for an early or disability retirement
benefit hereunder.

 

 
(c)
the Participant was legally married to the surviving spouse at death and was so
married for the year preceding death.

 
18

--------------------------------------------------------------------------------



The spouse of a Participant who has a Platteville employee contribution account
under Schedule 6.1(f)-1 to the Plan shall be entitled to a benefit determined
under Section 6.5(d) upon the death of the Participant.
 
No Spouse’s benefit shall be payable to the Spouse of a Participant who dies
before the Annuity Starting Date without having met the requirements of this
Section 5.5. Except as otherwise provided in the Plan, whether a Participant has
earned a nonforfeitable right to a benefit shall be determined in accordance
with Section 5.6(b). Σ #
 
5.6    Benefit on Termination of Employment.
 

 
(a)
A Participant who terminates employment prior to becoming eligible for a normal,
early or disability retirement benefit hereunder, and prior to his death, shall
be entitled to a benefit computed in accordance with Section 6.6, subject to the
vesting schedule in (b) below, and the limitations contained in Section 5.7.

 

 
(b)
Participants shall earn a nonforfeitable interest in their benefits under this
Plan according to the following schedule:

 
YEARS OF VESTING SERVICE
VESTING PERCENTAGE
   
less than five (5)
0%
five (5) or more
100%



Notwithstanding the foregoing schedule, a Participant’s right to benefits under
this Plan shall be fully vested and nonforfeitable upon attainment of Normal
Retirement Age, upon meeting the requirements for an early retirement benefit
under Section 5.2, upon meeting the requirements for a disability benefit under
Section 5.4, and upon the death of the Participant.
 

 
(c)
Notwithstanding the vesting schedule in (b), above, a Participant’s Accrued
Benefit shall be fully vested and become nonforfeitable upon the occurrence of
any of the following events, each of which shall be referred to herein as a
“Change of Control”:

 

 
(1)
the acquisition by any person of beneficial ownership of 30% or more of the
outstanding shares of the Company’s common stock, $1.00 par value per share (the
“Common Stock”), or 30% or more of the combined voting power of the Company’s
then outstanding securities entitled to vote generally in the election of
directors; provided, however, that for purposes of this subsection (1), the
following acquisitions shall not constitute a Change of Control:

 

 
(i)
any acquisition (other than a Business Combination (as defined below) which
constitutes a Change of Control under Section 5.6(c)(3)) of Common Stock
directly from the Company,

 
19

--------------------------------------------------------------------------------


 

 
(ii)
any acquisition of Common Stock by the Company or its subsidiaries,

 

 
(iii)
any acquisition of Common Stock by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or

 

 
(iv)
any acquisition of Common Stock by any corporation pursuant to a Business
Combination that does not constitute a Change of Control under Section
5.6(c)(3); or

 

 
(2)
individuals who, as of January 1, 2000, constituted the Board of Directors of
the Company (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the Board of Directors, provided, however, that any individual
becoming a director subsequent to such date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least
two-thirds of the directors then comprising the Incumbent Beard shall be
considered a member of the Incumbent Board, unless such individual’s initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Incumbent Board; or

 

 
(3)
consumption of a reorganization, share exchange, merger or consolidation
(including any such transaction involving any direct or indirect subsidiary of
the Company), or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”); provided, however, that in no
such case shall any transaction constitute a Change of Control if immediately
following such Business Combination:

 

 
(i)
the individuals and entities who were the beneficial owners of the Company’s
outstanding Common Stock and the Company’s voting securities entitled to vote
generally in the election of directors immediately prior to such Business
Combination have direct or indirect beneficial ownership, respectively, of more
than 50% of the then outstanding shares of common stock, and more than 50% of
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors of the surviving or successor
corporation, or, if applicable, the ultimate parent company thereof (the
“Post-Transaction Corporation”);

 
20

--------------------------------------------------------------------------------




 
(ii)
except to the extent that such ownership existed prior to the Business
Combination, no person (excluding the Post-Transaction Corporation and any
employee benefit plan or related trust of either the Company, the
Post-Transaction Corporation or any subsidiary of either corporation)
beneficially owns, directly or indirectly, 20% or more of the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or 20% or more of the combined voting power of the then outstanding
voting securities of such corporation; and

 

 
(iii)
at least a majority of the members of the board of directors of the
Post-Transaction Corporation were members of the Incumbent Board at the time of
the execution of the initial agreement, or of the action of the Board of
Directors, providing for such Business Combination; or

 

 
(4)
approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 
For purposes of this Section 5.6(c), the term “person” shall mean a natural
person or entity, and shall also mean the group or syndicate created when two or
more persons act as a syndicate or other group (including, without limitation, a
partnership or limited partnership) for the purpose of acquiring, holding, or
disposing of a security, except that “person” shall not include an underwriter
temporarily holding a security pursuant to an offering of the security. Σ # Ω
 
5.7    Limitations on Pensions. (Effective January 1, 2002)
 

 
(a)
In addition to any other limits set forth in the Plan, and notwithstanding any
other provision of the Plan, in no event shall the annual amount of any
retirement benefit payable with respect to a Participant under the Plan exceed
the maximum annual amount permitted by Section 415 of the Code for a retirement
benefit payable in the form and commencing at the age provided for with respect
to the Participant. The determination in the preceding sentence shall be made
after taking into account the retirement benefits payable with respect to the
Participant under all other defined benefit plans required to be aggregated with
this plan under Section 415(f) (1)(A) of the Code.

 

 
(b)
If the limits imposed by subsection (a) above would otherwise be exceeded with
respect to a Participant, the retirement benefits with respect to the
Participant under the plans described in subsection (a) above shall be reduced
until those limits are satisfied. Reductions shall be made in reverse
chronological order, that is, on a plan-by-plan basis, beginning with the plan
under which the Participant most recently accrued a benefit or was allocated an
annual addition, and ending with the plan under which the Participant least
recently accrued a benefit. However, in the event of a reduction of benefit from
this Plan, reduction should be in the following sequence: 6.1(a)(1), 6.1(a)(2),
6.1(a)(3), 6.1(a)(4), 6.1(a)(5) and 6.1(a)(6).

 
21

--------------------------------------------------------------------------------




 
(c)
The limits imposed by subsection (a), above, shall be applied on the basis of:

 

 
(1)
the assumptions described below,

 

 
(i)
The mortality table used for purposes of adjusting any benefit or limitation
under Code Section 415(b)(2)(B),(C) or (D) shall be the “applicable mortality
table” prescribed from time-to-time by the Secretary of the Treasury for
purposes of Code Section 417(e).

 

 
(ii)
The interest rate used for purposes of adjusting any benefit or limitation under
Code Section 415(b)(2)(B),(C) or (D) except forms of benefit subject to Section
417(e) of the Code, shall be 5%.

 

 
(iii)
The interest rate used to adjust the limitation under Code Section 415(b)(2)(B)
of the Code for forms of benefit subject to Section 417(e) of the Code shall be
the “applicable interest rate” under Code Section 417(e) for years prior to
2004. For 2004 and 2005, the interest rate shall be 5.5%. For years after 2005
the interest rate shall be the greater of (i) 5.5% or (ii) the rate that
provides a benefit of not more than 105 percent of the benefit that would be
provided if the applicable interest rate (as defined in Code Section 417(e))
were the interest rate assumption.

 

 
(2)
the definition of compensation in Treas. Reg. Section 1.415-2(d)(11)(i),

 

 
(3)
any cost-of-living increase that the Plan is permitted to take into account
under Section 415(d) of the Code,

 

 
(4)
any applicable transition rule prescribed in Section 1106(i) of the Tax Reform
Act of 1986, and

 

 
(5)
any other applicable transition rule that preserves a Participant’s accrued
benefit under the Plan as of the effective date of the enactment or amendment of
Section 415 of the Code.

 

 
(d)
Notwithstanding the foregoing, the application of this Section 5.7 shall not
cause a Participant’s accrued benefit (including any optional benefit)
determined under the provisions of the Plan to be less than the greater of:

 
22

--------------------------------------------------------------------------------




 
(1)
the Participant’s accrued benefit based on all service credited under the Plan
taking into account the limitations of Section 415 of the Code in effect as of
the date of the determination; or

 

 
(2)
the sum of

 

 
(i)
the Participant’s accrued benefit under the terms of the Prior Plans in effect
as of December 31, 1999, taking into account the limitations of Section 415 of
the Code in effect as of December 7, 1994, and

 

 
(ii)
the Participant’s accrued benefit based solely on service after December 31,
1999, taking into account the limitations of Section 415 of the Code in effect
as of the date of the determination.

 
This Section 5.7 is intended to satisfy the requirements imposed by Section 415
of the Code and shall be construed in a manner that will effectuate this intent.
This Section 5.7 shall not be construed in a manner that would impose
limitations that are more stringent than those required by Section 415 of the
Code.
 
5.8    Death Benefit. A Participant’s Beneficiary or a terminated vested
Participant’s Beneficiary shall be entitled to a benefit calculated in
accordance with Section 6.9 if the Participant or the terminated vested
Participant dies before his Annuity Starting Date.
 
ARTICLE VI
COMPUTATION OF BENEFIT AMOUNTS 
 
6.1    Normal Retirement Benefit.
 

 
(a)
Except as provided in Section 6.1(b) and subject to the limitations contained in
Section 5.7, the basic benefit on normal retirement for a person retiring on or
after January 1, 1990 is a monthly pension for the life of the Participant equal
to the sum of:

 

 
(1)
Years of Credited Service (YCS) as of December 31, 1998, up to a maximum of
thirty (30), times the sum of 1.3 percent of Final Average Pay (FAP) plus .65
percent of Final Average Pay in excess of social Security Covered Compensation
(SSCC), as follows:

 
YCS (up to 30) X ((1.3%X FAP) + (.65% X (FAP - SSCC))), and
 

 
(2)
Years of Credited Service (YCS) accrued after December 31, 1998, up to a maximum
of thirty (30), taking into account Years of Credited Service under clause (1),
above, first in determining the thirty (30) year maximum, times the sum of 0.50
percent of Final Average Pay plus 0.50 percent of Final Average Pay in excess of
Social Security Covered Compensation (SSCC), as follows:

 
23

--------------------------------------------------------------------------------



YCS (up to 30, taking into account benefit years under (1), above, first) X
(.50% X FAP + .50% X (FAP-SSCC)).
 

 
(3)
For a Participant listed in Schedule 6.1(a)(3), the amount specified in Schedule
6.1(a)(3) with respect to such Participant.

 

 
(4)
For a Participant listed in Schedule 6.1(a)(4), the amount specified in Schedule
6.1(a)(4) with respect to such Participant.

 

 
(5)
For a Participant listed in Schedule 6.1(a)(5), the amount specified in Schedule
6.1(a)(5) with respect to such Participant.

 

 
(6)
In no event shall a Participant’s Accrued Benefit, expressed as an annual
benefit payable at Normal Retirement Date, be less than $650, and in no event
shall a Participant’s Accrued Benefit be less than his or her Accrued Benefit
(if any) as of December 31, 2006.

 

 
(b)
Except as provided in Section 6.1(d) below, for Participants covered by a
collective bargaining agreement that provides for participation in this Plan,
and subject to the limitations contained in Section 5.7, the basic benefit on
normal retirement for a person retiring on or after January 1, 1990 is a monthly
pension for the life of the Participant equal to the number of Years of Credited
Service (YCS), up to a maximum of thirty (30), times the sum of 1.3 percent of
Final Average Pay (FAP) plus .65 percent of Final Average Pay in excess of
Social Security Covered Compensation (SSCC) as follows:

 
YCS (up to 30) X ((1.3% X FAP) + (.65% X (FAP - SSCC))).
 

 
(c)
Notwithstanding the provisions of (a) and (b), above, the benefit of former
employees of Pacific Telecom, Inc. who were on long-term disability under the
Pacific Telecom, Inc. Long-Term Disability Plan as of December 31, 1998 shall,
subject to the limitations contained in Section 5.7, be computed in accordance
with the benefit formula contained in Section 6.1(b), above.

 

 
(d)
If a Participant either becomes covered by a collective bargaining agreement
which provides for participation in this Plan or ceases to be so covered, the
Participant’s basic benefit shall be determined by applying Section 6.1(a) above
to the time period during which the Participant is not covered by a collective
bargaining agreement which provides for participation in this Plan, and Section
6.1(b) above shall apply to the time period during which the Participant is so
covered unless the collective bargaining agreement provides that the
Participant’s basic benefit shall be determined by applying Section 6.1(a), in
which case it shall apply to his Years of Credited Service after Section 6.1(a)
begins to apply. In the event a Participant’s basic benefit is determined under
both Section 6.1(a) and (b) for periods within a single Plan Year, the
Participant shall not be given duplicate credit under both Section 6.1(a) and
6.1(b), but each period shall be counted only once in determining the
Participant’s basic benefit.

 
24

--------------------------------------------------------------------------------




 
(e)
Effective on and after January 1, 2007, if a Participant ceases accruing
benefits under a Constituent Plan portion of this Plan and begins accruing
benefits under Section 6.1(a) (the date of such cessation and beginning being
his “Transfer Date”), his Credited Service for purposes of calculating his
Normal Retirement Benefit under the Constituent Plan portion(s) of this Plan
will not increase after his Transfer Date and his benefit shall be the greatest
of: (1) his benefit under the Constituent Plan(s) plus the additional benefit
under Section 6.1(a), (2) his Minimum Benefit (if applicable) under the
Constituent Plan(s) or (3) the benefit under Section 6.1(a)(6) of this Plan.

 

 
(f)
The benefits for certain employees of certain Affiliates and Adopting Entities
and certain benefits from the Constituent Plans and other plans are determined
in accordance with Schedules 6.1(f)-1 through 6.1(f)-4. Employees of certain
acquired and adopting companies are governed by special rules for eligibility,
vesting, benefits and other features, as set forth in Schedule 6.1(f)-1.
Benefits attributable to service prior to January 1, 2007 for Participants in
the following plans are governed by the following Schedules:

 
Plan
Schedule
Salaried Plan
Schedule 6.1(f)-2
Hourly Plan
Schedule 6.1(f)-3
Ohio Plan
Schedule 6.1(f)-4

 
In addition, the benefits of Represented Employees (as defined in Schedules
6.1(f)-3 and 6.1(f)-4) attributable to employment with the Employer on and after
January 1, 2007 continue to be governed by the terms of Schedules 6.1(f)-3 and
6.1(f)-4, until such time as such Employees become Nonrepresented Employees
(i.e. until such time as such Employees cease to be covered by a collective
bargaining agreement that provides for participation in the Hourly Plan portion
of the Plan or the Ohio Plan portion of the Plan). Σ # Ω
 
6.2    Early Retirement Benefit. On early retirement, the basic benefit shall be
the normal retirement benefit under Section 6.1 reduced as follows. The amount
of basic benefit attributable to: (1) the appropriate percentage of Final
Average Pay determined under Section 6.1(a) or 6.1(b) (the Base Benefit); (2)
the amount attributable to the appropriate percentage of Final Average Pay in
excess of Social Security Covered Compensation determined under Section 6.1(a)
or 6.1(b) (the Excess Benefit); and (3) the amounts specified in Section
6.1(a)(3) and 6.1(a)(4) (both of which utilize the Excess Benefit Percentage);
shall be adjusted to the Annuity Starting Date by the percentages prescribed in
the following table, interpolating between ages through the last full month. Σ #
Ω
 
25

--------------------------------------------------------------------------------


 
Age at Benefit Starting Date
Base Benefit Percentage
Excess Benefit Percentage
64
100%
92%
63
100%
84%
62
100%
76%
61
95%
72%
60
90%
68%
59
84%
64%
58
78%
60%
57
72%
56%
56
66%
52%
55
60%
48%



6.3    Deferred Retirement Benefit.
 

 
(a)
On deferred retirement, the basic benefit shall be that for normal retirement
based on Years of Credited Service and Final Average Pay at actual retirement.

 

 
(b)
The monthly normal retirement benefit payable with respect to a Participant who
continues in employment with the Employer or an Affiliate after his Normal
Retirement Date shall be determined as provided in paragraph (1), and, if
applicable, (2). 

 

 
(1)
For the period beginning on the Participant's Normal Retirement Date and ending
on the April 1 following the calendar year in which he reaches age 70 1/2, his
"adjusted normal retirement benefit" shall be the greater of:

 

 
(i)
the Participant's Accrued Benefit as of the date such benefit is being
determined; or

 

 
(ii)
the Actuarial Equivalent (as of the date such benefit is being determined) of
the Participant's Accrued Benefit as of his Normal Retirement Date, based on the
number of months his Annuity Starting Date follows his Normal Retirement Date
(but no later than the April 1 following the calendar year in which the
Participant attains age 70 1/2).

 

 
(2)
For the period beginning on the April 1 following the calendar year in which he
reaches age 70 1/2, the Participant's monthly retirement benefit shall be
adjusted as of each "determination date" (as defined in this Section). His
"adjusted normal retirement benefit" shall be the greater of:

 
26

--------------------------------------------------------------------------------




 
(i)
the Participant's Accrued Benefit as of the "determination date"; or

 

 
(ii)
the Actuarial Equivalent on the "determination date" of the Participant's
"adjusted normal retirement benefit" determined under this Section for the prior
"determination date" (as defined in this Section).

 
For purposes of this Section 6.3(b), a "determination date" means the last day
of each calendar year during the period beginning with the calendar year
following the calendar year in which the Participant attains age 70 1/2 and
ending on the earlier of (i) the date the Participant retires from employment
with the Employer and all Affiliates, or (ii) his Annuity Starting Date, except
that the first "determination date" is the April 1 following the calendar year
in which the Participant attains age 70-½.


No reduction shall be made to a Participant's monthly normal retirement benefit
after the earlier of (i) the date the Participant retires from employment with
the Employer and all Affiliates, or (ii) his Annuity Start Date. However, If the
Participant continues to accrue benefits under the Plan, such accruals shall be
reduced by the Actuarial Equivalent of any benefits received



 
(c)
If benefits start under Section 7.10 to a Participant during employment the
following shall apply:

 

 
(1)
The starting date under Section 7.10 shall be the Annuity Starting Date.

 

 
(2)
All provisions with respect to the time, form and amount of benefit shall apply
as of the Annuity Starting Date. The form of benefit determined as of that date
shall be final and shall not be reopened at later termination of employment. The
amount of benefit for service to the Annuity Starting Date shall not be changed
by later changes in Final Average Pay.

 

 
(3)
Additional accruals shall be calculated at each calendar year-end after the
Annuity Starting Date as follows:

 

 
(i)
The additional benefit shall be based on additional service and on Final Average
Pay as of the year-end.

 

 
(ii)
Added benefits shall be in the form determined under (2) above.

 
27

--------------------------------------------------------------------------------




 
(iii)
In the year in which the Employee terminates employment the date of termination
shall be substituted for year-end.

 

 
(4)
The preretirement death benefit for a spouse under Section 5.5 will not apply if
the Participant dies after the Annuity Starting Date.

 
6.4    Disability Retirement Benefit. The annual benefit amount payable to a
disabled Participant shall be computed in the same manner as the basic benefit
under Section 6.1, determined on the basis of Years of Credited Service and
Final Average Pay at retirement and Social Security Covered Compensation at
Disability. Σ # Ω
 
6.5    Spouse’s Benefit. The benefit payable to a Spouse who qualifies for a
Spouse’s benefit under Section 5.5 shall be determined as follows:
 

 
(a)
If at death the Participant is age fifty-five (55) or over, or actively employed
by the Employer with thirty (30) or more Years of Service, the benefit of the
Spouse shall be the amount payable to the Spouse as Beneficiary under the
survivor annuity portion of the Qualified Joint and Survivor Annuity with
respect to the Participant, determined as though the Participant had retired on
the first day of the month in which death occurs. On the death of a Participant
with thirty (30) or more Years of Service before age fifty-five (55), the
Participant shall be assumed to be age fifty-five (55) for purposes of this
subparagraph (a).

 

 
(b)
If the Participant does not meet the requirements of (a), above, at death, the
benefit of the Spouse shall be the amount payable to the Spouse as Beneficiary
under the survivor annuity portion of the Qualified Joint and Survivor Annuity
with respect to the Participant, determined as though the Participant had
separated from service on the date of death, if not already separated, and had
survived until age fifty-five (55).

 

 
(c)
Notwithstanding the foregoing, if at the time of death the Actuarial Value of
the Participant’s Accrued Benefit is such that the provisions of Section 7.9
would have applied to require a lump sum payment of such Participant’s Accrued
Benefit if the Participant had terminated employment on the date or his or her
death, the Spouse shall be paid the amount of the lump sum payment as determined
under Section 7.9.

 

 
(d)
In addition to any benefit to which a Spouse may be entitled under this Plan, a
Spouse of a Participant who has a Platteville employee contribution account
under Section 6.1(f)-1 to the Plan shall be entitled to a benefit upon the death
of the Participant equal to the value of such account. Σ # Ω

 
28

--------------------------------------------------------------------------------



6.6    Benefits for Terminated Vested Employees.
 

 
(a)
The benefit amount payable on or after Normal Retirement Age to a Participant
who terminates employment prior to death, disability or meeting the requirements
for Early Retirement under Section 5.2, and with a nonforfeitable interest (in
whole or in part) in his accrued benefit hereunder shall be computed in
accordance with Section 6.1, based on Years of Credited Service, Final Average
Pay and Social Security Covered Compensation at termination of employment.

 

 
(b)
If a terminated vested Participant elects early commencement of benefits under
Section 7.1(f), the benefit payable on such an early commencement of benefits
shall be the Accrued Benefit, reduced to the Annuity Starting Date under the
following table, interpolating between ages through the last full month. Σ # Ω 

 
Age at Annuity Starting Date
Benefit Percentage
64
88%
63
78%
62
68%
61
61%
60
54%
59
48%
58
43%
57
38%
56
34%
55
30%



6.7    Reduction for Other Benefits.
 

 
(a)
If an Employee becomes entitled to workers’ compensation benefits for
disability, the normal retirement basic benefit shall be reduced as follows:

 

 
(1)
Each monthly benefit shall be reduced by the amount of any workers’ compensation
installment payment for that month.

 

 
(2)
The total benefit shall be reduced actuarially by the portion of any lump sum
workers’ compensation award that is actuarially attributable to years after
normal retirement date.

 

 
(b)
If an Employee becomes entitled to benefits under any other defined benefit
pension maintained by an Employer, based on service counted for purposes of
determining Years of Credited Service under this Plan, the Employee’s benefit
under this Plan shall be reduced by the Actuarial Equivalent of the Employee’s
benefit based on such service under the other Plan. Ω

 
29

--------------------------------------------------------------------------------



6.8    Cost of Living Adjustment.
 

 
(a)
The amount currently payable to each Participant who has no Hours of Service
after December 31, 1987, or to the Spouse or other Beneficiary of such a
Participant, shall be adjusted by the amount under (b), below, as follows:

 

 
(1)
The adjustment shall be made each January 1 beginning with the first January
that is at least twelve (12) months after benefits payments commence.

 

 
(2)
The adjustment shall be made to the benefit actually being paid after conversion
to an optional form.

 

 
(b)
The adjustment under (a) shall be the lesser of:

 

 
(1)
The percentage increase in the U.S. Consumer Price Index (all items) during the
twelve (12) months ending with the September index preceding the adjustment
date, and

 

 
(2)
Two (2) Percent.

 

 
(c)
If the Consumer Price Index decreases during the period described in (b) (1), no
downward adjustment in retirement benefits shall be made. Any such decrease
shall offset any subsequent increases.

 

 
(d)
The benefit of a Participant who has Hours of Service after December 31, 1987
shall not be adjusted as provided above. The amount of the benefit shall be at
least as much as the actuarial equivalent of the Participant’s accrued benefit
under the Prior Plan as of December 31, 1987, including the value of potential
cost-of-living adjustments.

 
6.9    Death Benefit. The one-time benefit amount payable to a Participant’s
Beneficiary who qualifies for a death benefit under Section 5.8 shall be $500.
 
ARTICLE VII
TIMING AND FORM OF BENEFIT PAYMENTS 
 
7.1    Commencement of Benefits. Subject to the provisions of Sections 7.9 and
7.10, benefits to a Participant (or Spouse under Sections 5.5 and 6.5) shall
commence as of the following dates:
 

 
(a)
For normal retirement benefits under Section 5.1 and 6.1, as of the last day of
the month in which the Participant’s Normal Retirement Date occurs, unless the
Participant elects deferred retirement.

 
30

--------------------------------------------------------------------------------




 
(b)
For early retirement benefits under Section 5.2 and 6.2, benefits shall commence
as of the last day of the month after the Participant attains Normal Retirement
Age, unless the Participant elects to commence benefits as of the first day of
any month coincident with or following the date of early retirement, in which
event benefits shall commence as of the last day of such month.

 

 
(c)
For deferred retirement benefits under Sections 5.3 and 6.3, benefits shall
commence as of the last day of the month following the first day of the month
coinciding with or following the date on which the Participant actually retires
and elects to commence receiving benefits.

 

 
(d)
For disability benefits under Sections 5.4 and 6.4, benefits shall commence as
of the Participant’s Normal Retirement Age, provided that, if otherwise eligible
for early retirement, the Participant may elect for benefits to commence on or
after the Participant’s meeting the requirements for early retirement. If the
Participant notifies the Committee in writing that disability benefits under
this Plan would reduce any other disability benefit, the Committee shall defer
payment until the other benefit stops.

 

 
(e)
For benefits of a Spouse under Section 5.5 and 6.5, benefits under Section
6.5(a) shall commence as of the last day of the month following the first day of
the month coinciding with or following the date of death of the Participant,
benefits under Section 6.5(b) shall commence on the last day of the month
following the first day of the month coinciding with or following the later of
the date of death of the Participant or the date on which the Participant would
have attained age fifty-five (55), and benefits for a Spouse under Section
6.5(d) shall be paid as soon as administratively feasible following the date of
death of the Participant.

 

 
(f)
For benefits of a terminated vested Participant under Sections 5.6 and 6.6,
benefits shall normally commence as of the last day of the month after the
Participant reaches Normal Retirement Age, provided that a Participant may elect
to commence receiving benefits as of the last day of any month after the first
day of the month coinciding with or following the date the Participant attains
age fifty-five (55). In such event, benefits shall be reduced as provided in
Section 6.6(b). Ω

 
7.2    Normal Form. Unless a Participant elects another form of payment in
accordance with Section 7.3,
 

 
(a)
a Participant who is married as of the commencement date of his benefits shall
receive benefits in the form of a Qualified Joint and Survivor Annuity.

 

 
(b)
a Participant who is not married on the commencement date of his benefits shall
receive his benefits in the form of a Single Life Annuity.

 
31

--------------------------------------------------------------------------------


 
7.3    Waiver of Normal Form.
 

 
(a)
a Participant may elect, subject to the provisions of this Section 7.3 and
during the applicable election period, to waive the Normal Form of benefit and
to receive his benefits in an optional form provided in Section 7.7 pursuant to
the following terms and conditions:

 

 
(1)
a married Participant may elect to waive the QJSA provided in Section 7.2(a)
above in favor of an Alternative Joint and Survivor Annuity, a Single Life
Annuity, or any other optional form of benefit provided in Section 7.7.

 

 
(2)
an unmarried Participant may elect to waive the Single Life Annuity provided
under Section 7.2(b) above in favor of any optional form of benefit provided in
Section 7.7.

 

 
(3)
any election hereunder of an alternative form of benefit must specify such form,
and any election of an alternative form of joint and survivor annuity must be
accompanied by proof of the age of the designated Beneficiary satisfactory to
the Committee.

 

 
(4)
a married Participant shall not be entitled to waive the Spouse’s benefit
provided in Section 5.5.

 

 
(b)
Any election under this Section 7.3 may be revoked, either automatically in the
circumstances described in Section 7.6, below, or by filing a written revocation
with the Committee in a form and in a manner acceptable to the Committee. After
any such revocation, a new election under Section 7.3(a) above may be made at
any time before the commencement of benefits to the Participant (or during such
other period permitted or required by law). However, except as provided in
Section 7.12(b) or as the Committee may otherwise provide on the basis of
uniform and nondiscriminatory rules, any election under Section 7.3(a) shall be
irrevocable after benefits have commenced to the Participant.

 
7.4    Timing of Election and Spousal Consent. An election or revocation of an
election under Sections 7.2 and 7.3 shall be subject to the following terms and
conditions:
 

 
(a)
Any election or revocation of a form of benefit shall be made within the ninety
(90) day period ending on the date of commencement of benefits to the
Participant (or during such other period permitted or required by law), and
shall be made by giving written notice in such form and manner as may be
required by the Committee.

 
32

--------------------------------------------------------------------------------




 
(b)
The election by a married Participant of any form of benefit other than a QJSA
shall be ineffective unless the Spouse consents in writing to the election, the
election designates a specific alternate Beneficiary, including any class of
beneficiaries or any contingent Beneficiaries, and/or a form of benefit payment,
which may not be changed without Spousal consent (or the Spouse expressly
permits designations by the Participant without any further Spousal consent),
the consent of the Spouse acknowledges the effect of the election, and the
consent of the Spouse is witnessed by a notary public or plan representative.
The consent of the Spouse must acknowledge the effect of the election of the
form of benefit that the Participant has made, as well as the effect of the
designation of any Beneficiary or Beneficiaries other than the Spouse which a
Participant has made. The consent of the Spouse shall be irrevocable unless the
Participant and the Spouse agree to a revocation.

 

 
(c)
Spousal consent as provided in (b), above, shall not be required if the
Committee determines that the consent cannot be obtained because there is no
Spouse, the Spouse cannot be located, or in any other circumstance specified by
any written guidance issued by the Internal Revenue Service.

 

 
(d)
The consent of a Spouse pursuant to (b), above, shall be effective only with
respect to that Spouse. Also, any establishment that the consent of a Spouse
cannot be obtained under (c), above, shall be effective only with respect to
that Spouse. A consent that permits designations by the Participant without any
requirements of further consent by the Spouse must acknowledge that the Spouse
has the right to limit consent to a specific Beneficiary, and a specific form of
benefit where applicable, and that the Spouse voluntarily elects to relinquish
either or both of such rights.

 

 
(e)
Any consent by a Spouse pursuant to (b), above, shall be effective only as long
as the Participant makes no change in the designated Beneficiary or class of
Beneficiaries.

 
7.5    Notice Requirements. Not less than thirty (30) days nor more than ninety
(90) days before the date of commencement of benefits to a Participant (or
during such other period permitted or required by law), the Committee shall
provide to each Participant a written notice that complies with the content and
other requirements of Treasury Regulation § 1.417(a)(3)-1, including an
explanation of:
 

 
(a)
The material features and relative financial values of the alternative forms of
benefits to which the Participant is entitled, or which the Participant could
elect to receive, under the Plan;

 

 
(b)
In the case of a married Participant, his right to elect to waive the Normal
Form of benefit provided in Section 7.2(a) above, the effect of such an
election, and the requirements (including any spousal consent requirements)
applicable to his election;

 
33

--------------------------------------------------------------------------------




 
(c)
In the case of an unmarried Participant, his right to elect or receive, and the
effect of such an election, any other form of benefit as an alternative benefit
to the normal form of benefit specified in Section 7.2(b) above;

 

 
(d)
In the case of a Participant who is entitled to elect commencement of a form of
payment before attaining Normal Retirement Age, his right not to elect such
early commencement;

 

 
(e)
The terms and conditions (if any) under which an election by a Participant, or a
consent by the Spouse of a married Participant, may be revoked, and the effect
of such revocation; and

 

 
(f)
An explanation of the relative values of the alternative forms of benefit or a
statement that the optional forms in question are approximately equal in value
to the QJSA.

 
The notice requirement contained in this Section 7.5 shall not apply in the case
of a lump sum cash out distribution to a Participant pursuant to Section 7.9.
 
The commencement date for a benefit in a form other than a QJSA may be less than
thirty (30) days after receipt of the written explanation described above
provided: (a) the Participant has been provided with information that clearly
indicates that the Participant has at least thirty (30) days to consider whether
to waive the QJSA and elect (with Spousal consent) a form of distribution other
than a QJSA; (b) the Participant is permitted to revoke any affirmative
distribution election at least until the commencement date of his benefit or, if
later, at any time prior to the expiration of the seven (7) day period that
begins the day after the explanation of the QJSA is provided to the Participant;
and (c) the commencement date of the Participant’s benefit is a date after the
date that the written explanation was provided to the Participant.
 
7.6    Special Rules for Death of Participant or Beneficiary.
 

 
(a)
If the designated Beneficiary with respect to an Alternative Joint and Survivor
Annuity dies before the Annuity Starting Date for the Participant, the election
of such annuity (including, if applicable, any election pursuant to Section 7.3,
above, to waive the Spouse’s benefit) shall be void, and the Participant shall
be deemed not to have previously elected an Alternative Joint and Survivor
Annuity. If the designated Beneficiary with respect to an Alternative Joint and
Survivor Annuity dies before the Participant, but after the Annuity Starting
Date for the Participant, the amount of the benefit thereafter payable to the
Participant shall not be affected in any way as a result thereof.

 

 
(b)
If a Participant dies before his Annuity Starting Date without having made a
valid election of an optional form of payment described in Section 7.7, no
individual shall have a right to any payment under the Plan with respect to the
Participant, unless the Participant is survived by a spouse who is entitled to a
Spouse’s benefit.

 
34

--------------------------------------------------------------------------------




 
(c)
If a Participant dies before his Annuity Starting Date after terminating
employment with the Employer and after having made (and not revoked) a valid
election of an Alternative Joint and Survivor Annuity leaving the designated
Beneficiary with respect to the Alternative Joint and Survivor Annuity surviving
him, the Beneficiary shall be eligible to receive the survivor annuity payable
under such Alternative Joint and Survivor Annuity as if the Employee had died on
the day following his Annuity Starting Date.

 

 
(d)
If a Participant dies before his Annuity Starting Date after terminating
employment with the Employer and after having made (and not revoked) a valid
election of a lump sum distribution described in Section 7.7(c), the lump sum
distribution shall be paid to the Participant’s designated Beneficiary (or, if
the Participant has not designated a Beneficiary, or if none of his designated
Beneficiaries survives him, the lump sum distribution shall be paid to the
executor of the Participant’s will or the administrator of his estate).

 

 
(e)
If a Participant dies before his Annuity Starting Date after terminating
employment with the Employer and after having made (and not revoked) a valid
election of a Ten-Year Certain and Life Annuity Option described in Section
7.7(d), the Participant’s designated Beneficiary shall be eligible to receive
the ten-year certain payments pursuant to such option as if the Employee had
died on the day following his Annuity Starting Date (or, if the Participant has
not designated a Beneficiary, or if none of his designated Beneficiaries
survives him, the ten-year certain payments pursuant to such option shall be
paid to the executor of his will or the administrator of his estate).

 

 
(f)
If a Participant dies on or after his Annuity Starting Date, any distribution
that was scheduled to be paid to him on or before his date of death but that was
not paid to him on or before his date of death due to administrative or other
delay, shall be paid instead to the executor of his will or the administrator of
his estate. Σ # Ω

 
7.7    Optional Forms of Payment.
 

 
(a)
Alternative Joint and Survivor Annuity.

 

 
(1)
Under the Alternative Joint and Survivor Annuity, a reduced amount shall be
payable to the retired Employee for his lifetime. The Beneficiary, if surviving
at the retired Employee’s death, shall be entitled to receive thereafter a
lifetime survivor benefit in an amount equal to 100 percent of the reduced
amount that had been payable to the retired Employee.

 
35

--------------------------------------------------------------------------------




 
(2)
The reduced amount payable to the retired Employee shall be the Actuarial
Equivalent of the amount determined under Section 6.1, 6.2, 6.3 and/or 6.4, as
the case may be. The appropriate actuarial factor shall be determined for any
Employee and his Beneficiary as of the commencement date of the Employee’s
benefits.

 

 
(3)
If an Employee designates any individual other than his or her spouse as his
Beneficiary, the annual amount of the Employee’s annuity under the Alternative
Joint and Survivor Annuity shall be not less than fifty percent (50%) of the
annual benefit calculated as a single life annuity, and the Beneficiary’s
survivor annuity under the Alternative Joint and Survivor Annuity shall be
reduced to the extent necessary to reflect any adjustment required by this
paragraph (3) in the amount of the Employee’s annuity under the Alterative Joint
and Survivor Annuity.

 

 
(b)
Qualified Optional Survivor Annuity (“QOSA”). (Effective January 1, 2008, unless
the IRS or Treasury Department issues guidance obviating the need for the Plan
to add the QOSA, in which case this Section 7.7(b) shall not go into effect.)

 

 
(1)
Under the QOSA, a reduced amount shall be payable to the retired Employee for
his lifetime. The Beneficiary, if surviving at the retired Employee’s death,
shall be entitled to receive thereafter a lifetime survivor benefit in an amount
equal to 75 percent of the reduced amount that had been payable to the retired
Employee.

 

 
(2)
The reduced amount payable to the retired Employee shall be the Actuarial
Equivalent of the amount determined under Section 6.1, 6.2, 6.3 and/or 6.4, as
the case may be. The appropriate actuarial factor shall be determined for any
Employee and his Beneficiary as of the commencement date of the Employee’s
benefits.

 

 
(c)
Lump Sum Distribution Option.

 

 
(1)
Any Employee who qualifies for a benefit under Section 5.1, 5.2, 5.3, 5.4 or 5.6
may elect to receive his or her benefit in the form of a lump sum distribution
if the Actuarial Value of the vested, accrued benefit of the Participant under
the Plan (and disregarding any benefit of the Participant under the Constituent
Plans) is over $5,000 (effective for distributions made on or after March 28,
2005, this amount shall be $1,000) but not over $10,000. The amount of any such
lump sum distribution shall be the Actuarial Equivalent (as of the Annuity
Starting Date for the Employee) of his benefit computed under Section 6.1 (or in
the case of a terminated vested Employee’s benefit, as computed under Section
6.6) as a single life annuity commencing on his Annuity Starting Date.

 
36

--------------------------------------------------------------------------------




 
(2)
If the Actuarial Value of the Spouse’s death benefit under Section 5.5 and 6.5
is greater than $5,000 (effective for distributions made on or after March 28,
2005, this amount shall be $1,000) and not over $10,000, the Spouse may elect to
receive his or her benefits as a lump sum.

 

 
(3)
Notwithstanding anything to the contrary in Section 7.7, the payment of a
benefit in the form of a lump sum distribution shall be made in a single taxable
year of the recipient and shall be made on or as soon as practicable after the
commencement date of the Employee’s benefits.

 

 
(d)
Ten-Year Certain and Life Annuity Option. A Participant in the Plan shall be
eligible to elect to receive his benefits in the form of an annuity that is
actuarially equivalent to the Plan’s Single Life Annuity and that provides equal
monthly payments for the life of the Participant, with the condition that if the
Participant dies before he has received one-hundred twenty (120) monthly
payments, the Participant’s designated Beneficiary shall receive monthly
payments in the same amount as the Participant until a total of one-hundred
twenty (120) monthly payments have been made to the Participant and his
Beneficiary combined.

 

 
(e)
Early Retirement Annuity Option. On Early Retirement, a Participant in the Plan
shall be eligible to elect to receive his benefits in the form of an annuity
that is Actuarially Equivalent to the Plan’s Single Life Annuity under which the
monthly payments before first eligibility for Social Security retirement
benefits (either age 62 or age 65, as elected by the Participant) are increased
by a temporary supplement and the remaining payments are reduced so as to
provide approximately equal payments throughout when combined with Social
Security.

 

 
(f)
Lump Sum Option for Qualifying Participants.

 

 
(1)
Right to Lump Sum . Each Qualifying Participant or, in the event of the
Qualifying Participant’s death prior to the Qualifying Participant’s Annuity
Starting Date, such Qualifying Participant’s surviving Spouse, may elect to have
his or her Qualifying Benefit paid as a lump sum as of any Qualifying
Distribution Date. Such election shall be made in writing on a form provided by
the Committee and must be consented to in writing by the Qualifying
Participant’s Spouse, if any. If the Qualifying Participant dies prior to the
Qualifying Participant’s Annuity Starting Date without a surviving Spouse, the
Qualifying Benefit shall be paid as a lump sum as of the earliest Qualifying
Distribution Date to the Participant’s Beneficiary.

 
37

--------------------------------------------------------------------------------




 
(2)
Qualifying Distribution Date. “Qualifying Distribution Date” means the first day
of any month beginning after the date the Qualifying Participant attains his
Early Retirement Date.

 

 
(3)
Qualifying Participant. “Qualifying Participant” means each Participant who is
entitled to an Enhanced Annuity as specified in Schedule 6.1(a)(5).

 

 
(4)
Qualifying Benefit. “Qualifying Benefit” means the Participant’s Enhanced
Annuity, as described in Schedule 6.1(a)(5).

 

 
(5)
Spousal Consent. Spousal consent to a lump sum distribution under this Section
7.7(e) must be provided on a form prescribed by the Committee, acknowledging the
effect of the Qualifying Participant’s election of a single sum distribution,
signed by the Qualifying Participant and the Qualifying Participant’s Spouse and
witnessed by a notary public. Spousal consent will be effective only with
respect to the Spouse who signs the consent. The election made by the Qualifying
Participant with Spousal consent may be revoked by the Qualifying Participant
without Spousal consent at any time prior to the date benefit payments begin.
Such revocation shall be effected by written notification to the Committee. Σ #
Ω

 
7.8    Annuity Form of Payment. All benefits, except those benefits paid in a
lump sum distribution pursuant to Section 7.7(c) or 7.9, shall be payable in
monthly installments as follows:
 

 
(a)
The first installment shall be paid to the retired Employee (or Spouse, in the
case of a Spouse’s benefit) as of the commencement date determined in accordance
with Section 7.1;

 

 
(b)
Where installments are to be paid to a Beneficiary under an Alternative Joint
and Survivor Annuity, the first installment to the Beneficiary shall be paid as
of the beginning of the first month following the death of the Participant;

 

 
(c)
The final installment shall be paid as of the beginning of the month during
which the death of the retired Employee or Beneficiary, as the case may be,
occurs, except that disability benefit installments shall cease prior to the
death of the retired Employee if and when such Employee ceases to satisfy the
disability conditions of Section 5.4; and

 
38

--------------------------------------------------------------------------------




 
(d)
A check in payment of a monthly installment may be mailed, in the discretion of
the Committee, before the date as of which the payment is made.

 
7.9    Mandatory Lump Sum Distribution of Small Benefits. If a former Employee
is entitled to a termination benefit and the Actuarial Value of such termination
benefit does not exceed $5,000 (effective for distributions made on or after
March 28, 2005, this amount shall be $1,000), the former Employee shall receive
such termination benefit in the form of a lump sum payment equal to the
Actuarial Value of the termination benefit otherwise payable to him under the
Plan. If a Spouse is entitled to a Spouse’s benefit and the Actuarial Value of
such Spouse’s benefit does not exceed $5,000 (effective for distributions made
on or after March 28, 2005, this amount shall be $1,000), the Spouse shall
receive such Spouse’s benefit in the form of a lump sum payment equal to the
Actuarial Value of the Spouse’s benefit otherwise payable to the Spouse under
the Plan. Notwithstanding the foregoing, this Section 7.9 shall not apply in the
case of a former Employee or a Spouse who is otherwise eligible to elect
immediate commencement of a termination benefit or Spouse’s benefit.
 
7.10     Minimum Distributions Required Under Code Section 401(a)(9). The
following subsections limit the timing of benefit distributions under the Plan:
 

 
(a)
Any benefit that is payable to a Participant hereunder shall be distributed or
commence not later than the Participant’s Required Beginning Date. The benefit
shall be distributed, in accordance with Section 401(a)(9) of the Code
(including the incidental benefit rules applicable thereunder) ,

 

 
(1)
in a lump sum (to the extent otherwise permitted under the Plan, including,
without limitation, under Section 7.7(c) or 7.9),

 

 
(2)
over the life of the Participant,

 

 
(3)
over the lives of the Participant and the Participant’s Beneficiary,

 

 
(4)
over a period not extending beyond the Participant’s life expectancy, or

 

 
(5)
over a period not extending beyond the joint and last survivor expectancy of the
Participant and the Participant’s Beneficiary.

 
If the Participant’s entire interest is to be distributed over a period of more
than one (1) year, then the amount to be distributed each year shall be no less
than the amount prescribed under Section 401(a)(9) of the Code.
 

 
(b)
If the distribution of the Participant’s benefit has commenced in conformity
with subsection (a), above, and the Participant dies before his entire benefit
has been distributed to him, the remaining portion of his benefit shall be
distributed to his Beneficiary at least as rapidly as under the method of
distribution that was in effect as of the date of the Participant’s death.

 
39

--------------------------------------------------------------------------------


 

 
(c)
Subject to subsection (d), below, if the Participant dies before distribution of
his benefit has commenced, any benefit that is payable under the terms of the
Plan shall be distributed within five (5) years after the Participant’s death.

 

 
(d)
SubSection (c), above, shall not apply to:

 

 
(1)
any portion of the Participant’s benefit payable to (or for the benefit of) a
Beneficiary that is distributed (in accordance with Section 401(a)(9) of the
Code) over the Beneficiary’s life (or a period not extending beyond his life
expectancy) commencing within one (1) year after the date of the Participant’s
death (or such later date as may be prescribed under Section 401(a)(9) of the
Code), or

 

 
(2)
any portion of the Participant’s benefit payable to his Spouse that is
distributed over the Spouse’s life (or a period not extending beyond the
Spouse’s life expectancy) commencing no later than the date on which the
Participant would have attained age 70 ½; provided that if the Spouse dies
before payments to such Spouse begin, subsections (c) and (d) shall apply as if
the Spouse were the Participant; and further provided that any amount paid to
the child of the Participant shall be treated as if it had been paid to the
Spouse of the Participant if such amount is payable to the Spouse upon such
child’s reaching majority (or such other event as may be prescribed by the
regulations under Section 401(a)(9) of the Code).

 

 
(e)
For purposes of this Section 7.10, the life expectancy of the Participant and
his Spouse shall be recomputed on an annual basis, but the life expectancy of
any non-Spouse Beneficiary shall be computed only on the date as of which the
distribution commences.

 

 
(f)
This Section 7.10 shall apply notwithstanding any other provision of the Plan.
The sole purpose of this Section 7.10 is to limit the manner in which the
benefit payments may be made under the Plan in accordance with Section 401(a)(9)
of the Code. This Section 7.10 does not confer any rights or benefits upon any
Participant, spouse, Beneficiary, or any other person.

 

 
(g)
This Section 7.10 shall not apply to any method of distribution designated in
writing by a Participant under the terms of the Plan or a Prior Plan before
January 1, 1984, in accordance with Section 242(b)(2) of the Tax Equity and
Fiscal Responsibility Act of 1982 (as in effect before the amendments made by
the Tax Reform Act of 1984).

 
40

--------------------------------------------------------------------------------




 
(h)
Any Participant who does not elect a form of distribution before his
distribution is required to commence under this Section 7.10 shall receive the
distribution in the form provided for under Section 7.2.

 
7.11     Early Commencement Election. Notwithstanding any other provision in the
Plan, and subject to the provisions of Sections 7.2-7.6 and Section 7.9, the
Participant (or his Spouse, in the case of a Spouse’s benefit) may elect a
commencement date that precedes the normal commencement date if he is otherwise
eligible to do so under the terms of the Plan. The election shall be in writing,
in a form acceptable to the Committee, and executed and filed with the Committee
during the ninety (90) day period ending on the commencement date of the
Employee’s benefits, or during such other period permitted or required by law.
 
7.12     Suspension of Benefits.
 

 
(a)
No benefit shall be paid or payable with respect to a Participant (including a
retired or terminated Employee) during any month in which he is credited with
forty (40) or more Hours of Service as a regular or temporary employee of the
Employer. For purposes of this Section 7.12 only, the term “Employer” shall mean
the applicable Employer and any Affiliate of such Employer (as determined under
Section 2.4). Thus,

 

 
(1)
a retired or terminated Employee’s benefit shall be suspended during any month
during which he is credited with forty (40) or more Hours of Service as a
regular or temporary employee of the Employer; and

 

 
(2)
the benefit of a Participant other than a retired or terminated Employee shall
be suspended during any month during which he is credited with forty (40) or
more Hours of Service as a regular or temporary employee of the Employer.

 
The preceding provisions of this subsection (a) shall apply, even though the
retired or terminated Employee’s or Participant’s service as a regular or
temporary employee of the Employer does not constitute “Section 203(a)(3)(B)
service” described in 29 C.F.R. §2530.203-3(c), and even though the procedures
regarding notice, review, and administration otherwise prescribed under 29
C.F.R. §2530.203-3 are not observed.
 

 
(b)
If a Participant (including a retired or terminated Employee) is reemployed or
remains in employment as a regular or temporary employee of the Employer, as
described in subsection (a), above, the commencement date of his benefit shall
occur no earlier than the first day of the first month in which he ceases to be
so employed, and his benefit shall be calculated, in accordance with Sections
4.3 and 4.4, to take such employment into account. If a retired or terminated
Employee, subject to subsections (a)(1) or (2), above, becomes entitled to have
his benefit resume, the amount and form of the benefit shall be governed by the
generally applicable provisions of the Plan, as if he had then first retired.

 
41

--------------------------------------------------------------------------------




 
(c)
The benefit of a Participant who works past his age 65 Normal Retirement Age
will be determined in accordance with Section 6.3.

 

 
(d)
If an Employee subject to subsection (a)(1) or (2), above, previously received a
total distribution of his benefit in accordance with Sections 7.7(b) or 7.9, the
amount of the Single Life Annuity used to determine his benefit upon retirement
under subsection (b), above, shall be reduced by the amount of the Single Life
Annuity upon which such total distribution was based.

 
7.13     Eligible Rollover Distributions.
 

 
(a)
Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a distributee’s election under this Section 7.13, a distributee may elect,
at the time and in the manner prescribed by the Plan Administrator, to have any
portion of an eligible rollover distribution paid directly to an eligible
retirement plan specified by the distributee in a direct rollover.

 

 
(b)
Definitions.

 

 
(1)
Eligible rollover distribution: An eligible rollover distribution is any
distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the distributee or the joint lives (or joint life expectancies) of the
distributee and the distributee’s designated Beneficiary, or for a specified
period of ten (10) years or more; any distribution to the extent such
distribution is required under Section 401(a)(9) of the Code; and the portion of
any distribution that is not includible in gross income (determined without
regard to the exclusion for eligible rollover distributions or the exclusion for
net unrealized appreciation with respect to employer securities). For
distributions made after December 31, 2001, a portion of a distribution shall
not fail to be an eligible rollover distribution merely because the portion
consists of after-tax employee contributions which are not includable in gross
income. However, such portion may be transferred only to an individual
retirement account or annuity described in Code Section 408(a) or (b), or to a
qualified defined contribution plan described in Code Section 401(a) or 403(a)
that agrees to separately account for amounts so transferred, including
separately accounting for the portion of such distribution which is includable
in gross income and the portion of such distribution which is not so includable.

 
42

--------------------------------------------------------------------------------




 
(2)
Eligible retirement plan: An eligible retirement plan is an individual
retirement account described in Section 408(a) of the Code, an individual
retirement annuity described in Section 408(b) of the Code, an annuity plan
described in Section 403(a) of the Code, or a qualified trust described in
Section 401(a) of the Code, that accepts the distributee’s eligible rollover
distribution. However, in the case of an eligible rollover distribution to the
surviving spouse, an eligible retirement plan is an individual retirement
account or individual retirement annuity. For distributions made after December
31, 2001, an eligible retirement plan shall also mean an annuity contract
described in Code Section 403(b) and an eligible plan under Code Section 457(b)
which is maintained by a state, political subdivision of a state, or any agency
or any instrumentality of a state or political subdivision of a state and which
agrees to separately account for amounts transferred into such plan from this
Plan. The definition of eligible retirement plan shall also apply in the case of
a distribution to a surviving spouse, or to a spouse or former spouse who is the
alternate payee under a qualified domestic relations order, as defined in Code
Section 414(p).

 

 
(3)
Distributee: A distributee includes an Employee or former Employee. In addition,
the Employee’s or former Employee’s surviving spouse and the Employee’s or
former Employee’s spouse or former spouse who is the alternate payee under a
qualified domestic relations order, as defined in Section 414(p) of the Code,
are distributees with regard to the interest of the spouse or former spouse.

 

 
(4)
Direct rollover: A direct rollover is a payment by the Plan to the eligible
retirement plan specified by the distributee.

 
ARTICLE VIII
MEDICAL BENEFITS 
 
8.1    Eligibility.
 

 
(a)
Medical benefits under this Article shall be provided to a Participant, or the
dependents of a Participant, who:

 

 
(1)
Has terminated employment, commenced receiving pension benefits on early, normal
or deferred retirement, and qualifies for post-retirement medical benefits under
the CenturyTel, Inc. Welfare Benefits Plan or successor thereto,

 

 
(2)
Retires and commences benefits on or after January 1, 1998,

 
43

--------------------------------------------------------------------------------


 

 
(3)
Is not covered by a collective bargaining agreement at retirement, and

 

 
(4)
Has never been a “key employee” as defined in Section 416(i) of the Internal
Revenue Code.

 

 
(b)
The term “benefits” used alone in this Plan shall refer to pension benefits
under Article V and Article VI and not to medical benefits provided under this
Article.

 
8.2    Medical Benefits.
 

 
(a)
The medical benefits provided under this Plan to Participants eligible under
Section 8.1 shall be all medical benefits, as defined in Internal Revenue Code
Section 213(d)(1), provided to such Participants after retirement under the
CenturyTel, Inc. Welfare Benefits Plan or successor thereto. The provisions of
such Welfare Benefits Plan can limit medical benefits to retired Participants
who meet further eligibility requirements. Any medical benefits to which retired
Participants are entitled under such Welfare Benefits Plan that are not provided
under this Plan due to insufficiency of funding or otherwise, shall be paid from
a welfare benefits trust established by the Company for that purpose or from the
Employer’s general assets.

 

 
(b)
The document evidencing the CenturyTel, Inc. Welfare Benefits Plan or successor
thereto, including all of the separate documents incorporated into it, is
incorporated by reference as part of this Plan. This incorporation by reference
shall include any amendments made from time to time to the CenturyTel, Inc.
Welfare Benefits Plan and any successor plan.

 
8.3    Separate Medical Benefits Account.
 

 
(a)
Subject to 8.4, each Employer may make contributions to fund the medical
benefits provided in Section 8.2 for its Employees. A separate account shall be
maintained for all such contributions, and earnings on them. Any medical
benefits for Participants shall be paid only from such account.

 

 
(b)
Investment earnings and losses of the trust fund shall be allocated to the
accounts in Section 8.3(a) in proportion to the investment earnings and losses
of the entire trust.

 
8.4    Limitation on Contributions. The aggregate actual contributions (measured
from January 1, 1989) to fund medical benefits shall not exceed twenty five (25)
percent of the total actual contributions (measured from January 1, 1989) to the
Plan, disregarding in such total any contributions to fund past service credits.
 
44

--------------------------------------------------------------------------------



8.5    Satisfaction of Liabilities.
 

 
(a)
Unless all obligations under Section 8.2 have been satisfied, no part of the
medical benefits account shall be used for any purpose other than payment of
either of the following:

 

 
(1)
Medical benefits.

 

 
(2)
Necessary or appropriate expenses attributable to the administration of the
medical benefits account.

 

 
(b)
Following satisfaction of the obligations under Section 8.2, any amounts
remaining in the medical benefits account shall be returned to the Employers on
an equitable basis as determined by the Committee.

 
8.6    Forfeiture of Benefits. If a person’s interest in the medical benefits
account is forfeited prior to termination of the Plan, the amount forfeited
shall be applied as soon as possible to reduce the Employer’s contributions to
fund medical benefits.
 
ARTICLE IX
FUNDING
 
9.1    Plan Assets. The assets of the Plan shall be held in of one or more Trust
Funds and/or one or more arrangements with insurance companies for the funding
of benefits, as determined by the Company.
 
9.2    Trust Agreement. Each Trust Fund shall be established and maintained
pursuant to a Trust Agreement that contains such provisions as the Company shall
determine. The terms of each Trust Agreement are hereby incorporated into and
made a part of the Plan. The assets of the Trust created in each Trust Agreement
shall be available to pay all benefits under the Plan.
 
9.3    Insurance Arrangements. Each arrangement with an insurance company shall
be established and maintained pursuant to a written contract or policy between
the Company and an insurance company qualified to do business in a State, which
shall contain such provisions as the Company shall determine.
 
9.4    Contributions. The Company intends to make contributions to the Plan
sufficient to comply with the minimum funding standards imposed by the Code. The
Company’s contributions shall be determined annually, or more frequently, by the
Board. Each contribution made to the Plan shall be made on the condition that it
is currently deductible under Section 404 of the Code for the taxable year with
respect to which the contribution is made and without regard to any subsequent
amendment improving benefits under the Plan.
 
9.5    Exclusive Benefit. Except as provided in this Section 9.5 and in Section
9.6, all Company contributions to the Plan and all property of the Plan,
including income from investments and other sources, shall be used for the
exclusive benefit of Employees, retired Employees, former Employees, and
Beneficiaries and shall be used to provide benefits under the Plan and to pay
the reasonable expenses of administering the Plan and the Trust, except to the
extent that such expenses are paid by the Company. Any forfeitures arising under
the Plan shall be applied to reduce the Company’s contributions to the Plan and
shall not be used to increase the benefit that any Employee, retired Employee,
former Employee, or Beneficiary would otherwise be entitled to receive under the
Plan. Except as provided in Section 9.6, it shall be impossible at any time
prior to the satisfaction of all liabilities under the Plan for any portion of
the assets of the Plan to be used for, or diverted to, purposes other than the
exclusive benefit of Employees, retired Employees, former Employees, and
Beneficiaries; provided, however, that after all liabilities under the Plan have
been satisfied, any assets remaining in the Trust that are attributable to
erroneous actuarial computations shall be distributed to the Company, except as
otherwise required by Section 4044(d)(3)(A) of ERISA.
 
45

--------------------------------------------------------------------------------



9.6    Return of Contributions. Notwithstanding any other provision of the Plan,
the Company shall be entitled upon request to the return of any contribution
made to the Plan (adjusted, in the case of any contribution described in
subsection (a) or (c), below, to reflect any investment losses allocable
thereto, but not to reflect any investment gains allocable thereto):
 

 
(a)
within one (1) year after the payment of the contribution, in the case of a
contribution made by mistake of fact;

 

 
(b)
within one (1) year after the date of denial of the Plan’s qualification, if the
contribution is conditioned on initial qualification of the Plan under Section
401(a) of the Code; or

 

 
(c)
within one (1) year after the disallowance of the deduction, to the extent the
deduction is disallowed, if the contribution is conditioned on the deductibility
of the contribution under Section 404 of the Code.

 
9.7    Prohibition Against Assignment or Alienation of Benefits. Benefits under
the Plan may not be anticipated, assigned (either at law or in equity),
alienated, or subjected to attachment, garnishment, levy, execution, or other
legal or equitable process, provided that:
 

 
(a)
an arrangement whereby benefit payments are paid to a Participant’s savings or
checking account in a financial institution is not prohibited;

 

 
(b)
once a Participant begins receiving benefits under the Plan, such Participant
may assign or alienate the right to future payments if such transaction is
limited to assignments or alienations that:

 

 
(1)
are voluntary and revocable,

 

 
(2)
with respect to a particular benefit payment, do not in the aggregate exceed ten
percent (10%) of such payment, and

 

 
(3)
neither are for the purpose, nor have the effect, of defraying administrative
costs of the Plan; and

 

 
(c)
payments made in accordance with a Qualified Domestic Relations Order are not
prohibited.

 
46

--------------------------------------------------------------------------------



For purposes of subsection (b), above, an attachment, garnishment, levy,
execution or other legal or equitable process is not considered a voluntary
assignment or alienation.
 
ARTICLE X
FIDUCIARY RESPONSIBILITIES AND PLAN ADMINISTRATION
 
10.1     Allocation of Fiduciary Responsibilities. Fiduciary responsibilities in
connection with the Plan shall be allocated in accordance with the provisions of
this Article X and shall be carried out in accordance with the Plan and
applicable law. It is intended that, to the extent permitted by applicable law,
each fiduciary shall be obligated to discharge only the responsibilities
assigned to him and that he shall not be charged with the responsibilities
assigned to any other fiduciary.
 
10.2     Committee. Committee shall serve as the Administrator, as defined in
ERISA Section 3(16)(A). The Committee is also the Named Fiduciary, as defined in
ERISA Section 402(a)(2). The Committee shall be charged with the full power and
responsibility for administering the Plan in accordance with the terms and
delegations stated in the Plan and the Charter of the CenturyTel Retirement
Committee (the “Charter”), except as the Board shall otherwise expressly
determine.
 
10.3     Duties and Responsibilities of Fiduciaries. A Plan fiduciary shall have
only those specific powers, duties, responsibilities and obligations as are
explicitly given him under the Charter, Plan and Trust Agreement and shall not
be responsible for any act or failure to act of another fiduciary. In general,
the Employer shall have the sole responsibility for making contributions to the
Plan, appointing the Trustee and the members of the Committee, and determining
the funds available for investment under the Plan. The Committee shall have the
sole responsibility for the administration of the Plan, as more fully described
in Section 10.4 of the Plan.
 
10.4     Plan Administrator. The Committee shall be responsible for the
administration of the Plan. In addition to any implied powers and duties that
may be necessary or appropriate to the conduct of its affairs, the Committee
shall have the following powers and duties, including the discretionary power:
 

 
(a)
to make and enforce such rules and regulations as it shall determine to be
necessary or proper for the administration of the Plan;

 

 
(b)
to interpret the Plan and to decide all matters arising thereunder, including
the right to remedy possible ambiguities, inconsistencies, and omissions;

 

 
(c)
to determine the right of any person to benefits under the Plan and the amount
of such benefits;

 

 
(d)
to issue instructions to a Trustee or insurance company to make disbursements
from the Trust, and to make any other arrangement necessary or appropriate to
provide for the orderly payment and delivery of disbursements from the Trust;

 
47

--------------------------------------------------------------------------------




 
(e)
to delegate to other persons such of its responsibilities as it may determine;

 

 
(f)
to retain an enrolled actuary;

 

 
(g)
to employ suitable agents, actuaries, auditors, legal counsel, and other
advisers as it may determine;

 

 
(h)
to allocate among its members such of its responsibilities as it may determine;
and

 

 
(i)
to prepare, file, and distribute such forms, statements, descriptions, returns,
and reports relating to the Plan as may be required by law.

 
The foregoing list of express powers is not intended to be either complete or
conclusive, but the Committee shall, in addition, have such powers as it may
reasonably determine to be necessary to the performance of its duties under the
Plan. The decision or judgment of the Committee on any question arising in
connection with the exercise of any of its powers or any matter of Plan
Administration or the determination of benefits shall be final, binding and
conclusive upon all parties concerned.
 
10.5     Committee Reliance on Professional Advice. The Committee is authorized
to obtain, and act on the basis of, tables, valuations, certificates, opinions,
and reports furnished by an enrolled actuary, accountant, legal counsel, or
other advisors.
 
10.6     Plan Administration Expenses. All reasonable expenses of administering
the Plan (including, without limitation, the expenses of the Committee) shall be
paid out of the assets of the Trust, in accordance with and to the extent
provided in the provisions of the Trust Agreement, except to the extent paid by
the Company without request by the Company for reimbursement from the Trust.
Notwithstanding the foregoing sentence, the Employer may direct the Trustee to
charge reasonable administrative expenses of the Plan to Participants, including
but not limited to fees to process domestic relations orders, but only to the
extent that such charges to Participants are consistent with ERISA and
interpretative guidance thereunder issued by the DOL.
 
10.7     Responsibilities of Trustee. Each Trustee shall be responsible for the
custody of the assets of the Plan assigned to it, making disbursements at the
order of the Committee, and accounting for all receipts and disbursements the
assets of the Plan assigned to it.
 
10.8     Investment Management by Trustee. Each Trustee shall be responsible for
managing the investment of the Plan assets in its custody, or any part thereof,
when directed to do so by the Committee in accordance with the terms of the
Trust Agreement.
 
10.9     Allocation of Investment Management Responsibilities. The Committee
shall have the sole fiduciary responsibility for determining whether investment
of the Plan assets held by a Trustee shall be managed by the Trustee, or by one
or more investment managers, or whether both the Trustee and one or more
investment managers are to participate in investment management and, if so, how
investment responsibility is to be divided.
 
48

--------------------------------------------------------------------------------



10.10   Appointment and Removal of Investment Managers. The Committee shall have
the sole fiduciary responsibility for the appointment or removal of any
investment manager and shall enter into an investment management agreement with
each investment manager appointed by it on such terms and conditions consistent
with the provisions of this Plan as it shall deem advisable. Each investment
manager shall be responsible for managing the investment of such portion of the
Trust as shall be placed under its management pursuant to the investment
management agreement.
 
10.11   Ascertainment of Plan Financial Needs. The Committee shall have the sole
fiduciary responsibility for periodically ascertaining the financial needs of
the Plan, including the Plan’s liquidity needs, and shall convey the pertinent
information to the Trustee and/or investment managers responsible for managing
the investments of the Trust.
 
10.12   Benefit Claim Procedure.
 

 
(a)
If an individual is denied any benefits (in whole or in part) to which he
believes he is entitled under the Plan, he may file a claim for benefits as set
forth herein. Any claim for benefits under the Plan shall be delivered in
writing by the claimant to the Committee. The claim shall identify the benefits
requested and shall include a statement of the reasons why the benefits should
be granted. The Committee shall grant or deny the claim. If the claim is denied
in whole or in part, the Committee shall give written or electronic notification
to the claimant, setting forth: (1) the reasons for the denial, (2) specific
reference to pertinent Plan provisions on which the denial is based, (3) a
description of any additional material or information necessary for the
perfection of the claim and an explanation of why such material or information
is necessary, and (4) an explanation of the Plan’s claim review procedure and
the time limits applicable to such procedures, including a statement of the
claimant’s right to bring a civil action under Section 502(a) of ERISA. The
notice described in the preceding sentence shall be furnished to the claimant
within a period of time not exceeding ninety (90) days after receipt of the
claim; except that such period of time may be extended, if special circumstances
should require, for an additional ninety (90) days commencing at the end of the
initial ninety (90) day period. Written or electronic notice of such an
extension shall be given to the claimant before the expiration of the initial
ninety (90) day period and shall indicate the special circumstances requiring
the extension and the date by which the final decision is expected to be
rendered.

 
49

--------------------------------------------------------------------------------




 
(b)
A claimant who has been denied a claim for benefits, in whole or in part, may,
within a period of sixty (60) days thereafter, request a review of such denial
by filing a written notice of appeal with the Committee. In connection with an
appeal, the claimant (or his duly authorized representative) may, upon request,
review pertinent documents, and may submit evidence and arguments in writing to
the Committee. The Committee shall review all comments, documents, records and
other information submitted by the claimant related to the claim and decide the
questions presented by the appeal, either with or without holding a hearing, and
shall issue to the claimant a written or electronic notice setting forth:
(1) the specific reasons for the decision, (2) the specific reference to
pertinent Plan provisions on which the decision is based, (3) a statement that
the claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the claimant’s claim, and (4) a statement of the claimant’s right to bring an
action under Section 502(a) of ERISA. The notice described in the preceding
sentence shall be issued within a period of time not exceeding sixty (60) days
after receipt of the request for review; except that such period of time may be
extended, if special circumstances (including, but not limited to, the need to
hold a hearing) should require, for an additional sixty (60) days commencing at
the end of the initial sixty (60) day period. Written or electronic notice of
such an extension shall be provided to the claimant prior to the expiration of
the initial sixty (60) day period. The decision of the Committee shall be final
and conclusive.

 

 
(c)
Any electronic notice provided by the Committee to the claimant under this
Section 10.12 shall comply with the requirements for electronic communications
under 29 CFR § 2520.104b-1(c)(1)(i), (iii) and (iv).

 
10.13   QDRO Procedures. The Committee shall establish written procedures to
determine the qualified status of domestic relations orders and to administer
distributions under QDROs. Such procedures shall be consistent with any
regulations prescribed under Section 206(d) of ERISA. The Committee shall
promptly notify the Participant and any alternate payee (as defined in Section
206(d)(3)(K) of ERISA) of the receipt of an order and the procedures for
determining the qualified status of domestic relations orders. Within a
reasonable period after receipt of an order, the Committee shall determine
whether the order is qualified and shall notify the Participant and each
alternate payee of such determination. During any period in which the qualified
status of a domestic relations order is being determined (by the Committee, by a
court, or otherwise), the Committee shall direct the Trustee to account
separately for the amounts that would have been payable to each alternate payee
if the order had been determined to be a QDRO. If within eighteen (18) months of
the receipt of the order, the order (or modification thereof) is determined to
be a QDRO, the Committee shall direct the Trustee to pay the segregated amounts
(plus any interest thereon) to the person or persons entitled thereto. If within
eighteen (18) months of the receipt of the order, it is determined that the
order is not qualified, or the issue as to whether the order is qualified is not
resolved, then the Committee shall direct the Trustee to pay the segregated
amount (plus any interest thereon) to the person or persons who would have been
entitled to such amounts if there had been no order. Any determination that an
order is qualified that is made after the close of the eighteen (18) month
period shall be applied prospectively only.
 
10.14   Service in Multiple Fiduciary Capacities. Any person or group of persons
may serve in more than one (1) fiduciary capacity with respect to the Plan, in
accordance with Section 402(c) (1) of ERISA.
 
50

--------------------------------------------------------------------------------



ARTICLE XI
CO-SPONSORSHIP OF PLAN AND MERGERS WITH OTHER PLANS 
 
11.1     Co-Sponsorship of Plan by Affiliates. Any Affiliate, with the specific
approval of the Board and the Affiliate’s board of directors (or other governing
body, if applicable), may join in this Plan as a co-sponsor. Thereupon, such
Affiliate shall be included in the definition of Company hereunder and shall
have the obligation to make contributions to this plan sufficient to fund the
benefits of its Employees and their Beneficiaries. In any such case, this Plan
shall remain a single plan with any and all of its assets derived from Company
contributions (regardless of the entity to whose contributions such assets can
be traced) available to pay the benefits to each Participant and Beneficiary
hereunder and any other liabilities of the Plan. A list of the Affiliates that
have become co-sponsors of the Plan pursuant to this Section 11.1, together with
the respective effective dates of their co-sponsorship, appears in Schedule
11.1, which may be revised when an Affiliate becomes a co-sponsor in accordance
with this Section 11.1, without the necessity of amending the Plan.
 
11.2     Co-Sponsorship of Plan by Adopting Entities. Any Adopting Entity, with
the specific approval of the Board and the Adopting Entity’s board of directors
(or other governing body, if applicable), may join in this Plan as a co-sponsor.
Thereupon, such Adopting Entity shall be included in the definition of Company
hereunder and shall have the obligation to make contributions to this Plan
sufficient to fund the benefits of its Employees and their Beneficiaries. A list
of the Adopting Entities that have become co-sponsors of the Plan pursuant to
this Section 11.2, together with the respective effective dates of their
co-sponsorship, appears in 11.1, which may be revised when an Adopting Entity
becomes a co-sponsor in accordance with this Section 11.2, without the necessity
of amending the Plan.
 
11.3     Merger with Plan of Affiliate.
 

 
(a)
Any other pension or retirement plan, sponsored by an Affiliate, may be merged
into this Plan, with this Plan as the surviving instrument, with the specific
approval of the Board and, if applicable, the board of directors (or other
governing body, if applicable) of the Affiliate. Thereupon, if the employer
sponsoring the merged plan is an Affiliate, the Affiliate shall become a
co-sponsor of the Plan, and included in the definition of Company hereunder. In
any such case, the Plan shall remain a single plan with any and all of its
assets derived from Company contributions (regardless of the entity to whose
contributions such assets can be traced) available to pay the benefits of each
Participant and Beneficiary hereunder and any other liabilities of the Plan.

 

 
(b)
The assets of the merged plan shall be transferred to the Trustee and be assets
of the Plan, and the liabilities of the merged plan shall be liabilities of the
Plan.

 

 
(c)
Each Participant in the merged plan shall become a Participant in the Plan on
the merger date, with accrued or vested benefits under the Plan equal to his
accrued or vested benefits under the merged plan, and thereafter shall continue
to participate in the Plan in accordance with its terms. Furthermore, each
Participant in the merged plan who is an Employee on the merger date shall be
entitled to Credited Service for his service under the merged plan and the
greater of (i) his accrued or vested benefits under the Plan on account of such
Credited Service or (ii) his accrued or vested benefits under the merged plan.

 
51

--------------------------------------------------------------------------------


 

 
(d)
It is the intention, and it shall be the effect, of this Section 11.3 that any
merger of a plan into this Plan be carried out in accordance with Section 12.3.

 
ARTICLE XII
DURATION AND AMENDMENT
 
12.1     Reservation of Right to Suspend or Terminate Plan. Except as otherwise
provided herein, while it is the intention of the Company that the Plan shall
remain in effect indefinitely, the Board reserves the right to suspend or
terminate the Plan in whole or in part, at any time and from time to time, and
for any reason whatsoever that in the Board’s sole discretion appears to it to
make such action advisable.
 
12.2     Reservation of Right to Amend Plan. Except as otherwise provided
herein, the plan may be amended in accordance with the procedures set forth in
this Section 12.2. The Board by duly adopted written resolution or by unanimous
written consent may modify or amend the Plan in whole or in part, prospectively
or retroactively, at any time and from time to time. The Board by duly adopted
written resolution or by unanimous written consent may delegate the power to so
modify or amend the Plan to one or more officers of the Company, subject to such
conditions as the Board may in its sole discretion impose. Notwithstanding the
preceding sentence, and without the necessity of a delegation of authority from
the Board, the General Counsel of the Company may adopt any amendment or
modification to the Plan that is, in the opinion of such General Counsel,
necessary or appropriate to comply with applicable laws and regulations,
including without limitation ERISA and the Code. The officers of the Company may
take all actions necessary or appropriate to implement or effectuate any
amendment or modification to the Plan described herein. Any modification or
amendment of the Plan by one or more officers of the Company (including without
limitation the General Counsel) shall be adopted by a written instrument
executed by such officer or officers. Notwithstanding the foregoing, no
amendment shall reduce any benefit, that is accrued or treated as accrued under
Section 411(d)(6) of the Code, of any Participant, or the percentage (if any) of
such benefit that is vested, on the later of the date on which the amendment is
adopted or the date on which the amendment becomes effective.
 
52

--------------------------------------------------------------------------------



12.3     Transactions Subject to Code Section 414(1). Except as otherwise
provided herein, the Plan may be merged into or consolidated with another plan,
and its assets or liabilities may be transferred to another plan. However, to
the extent that Section 401(a)(12) or 414(1) of the Code is applicable and in
accordance therewith, no such merger, consolidation, or transfer shall be
consummated unless each Employee, retired Employee, former Employee, and
Beneficiary under the Plan would, if the resulting plan then terminated, receive
a benefit immediately after the merger, consolidation, or transfer that is equal
to or greater than the benefit he would have been entitled to receive
immediately before the merger, consolidation, or transfer, if the Plan had then
terminated; provided that the foregoing provisions of this Section 12.3 shall
not apply if such alternative requirements as may be imposed by the regulations
under Section 414(1) of the Code are satisfied. For purposes of the preceding
sentence, the benefit of an Employee, retired Employee, former Employee, or
Beneficiary upon the deemed termination of a plan shall be determined without
regard to any requirement under Title IV of ERISA or otherwise that (a) the
Employer or any other person make additional contributions to the Plan in
connection with its termination, or (b) any assets of the Plan attributable to
employee contributions remaining after satisfaction of all liabilities described
in Section 4044(a) of ERISA be distributed to Participants pursuant to Section
4044(d)(3) of ERISA. Any liability transferred from the Plan to another plan
pursuant to this Section 12.3 shall result in the extinguishment of such
liability hereunder immediately upon such transfer, and no benefit previously
payable under the Plan on account of such liability shall be payable under the
Plan following such transfer.
 
ARTICLE XIII
DISTRIBUTION UPON PLAN TERMINATION
 
13.1     Vesting on Plan Termination. In case of a termination or partial
termination of the Plan, the rights of all affected Employees, retired
Employees, and Beneficiaries to benefits accrued under the plan to the date of
such termination or partial termination, to the extent then funded, shall be
nonforfeitable.
 
13.2     Allocation of Assets on Plan Termination. Upon termination of the Plan,
the Committee shall allocate the assets of the Plan in accordance with the
following priority schedule, after providing for reasonable Plan administration
expenses:
 

 
(a)
First, there shall be paid any portion of a Participant’s accrued benefits
derived from any non-mandatory contributions by him to the Plan;

 

 
(b)
Second, there shall be paid any portion of a Participant’s accrued benefits
derived from any mandatory contributions by him to the Plan;

 

 
(c)
Third, there shall be allocated to (i) the benefit of each retired Employee (or
Beneficiary) that was being paid on the date three (3) years prior to the date
of termination, and (ii) the benefit of each Employee (or former Employee or
Beneficiary) that would have been in pay status three (3) years prior to the
date of termination if the Employee or former Employee had retired prior to such
earlier date and if his benefit had commenced (in the normal form of annuity
under the Plan) as of the beginning of such three (3) year period, an amount
that is sufficient to provide such benefit, payable from the date of termination
based on the provisions of the Plan as in effect during the five (5) year period
ending on such date and under which the benefit was or would have been the
least;

 

 
(d)
Fourth, there shall be allocated to each benefit an mount that together with any
amount allocated under subsection (c), above, is sufficient to provide the
portion of the benefit that is guaranteed by the Pension Benefit Guaranty
Corporation, as provided under Title IV of ERISA (without regard to Sections
4022(b)(5) and 4022(b)(6) thereof);

 
53

--------------------------------------------------------------------------------




 
(e)
Fifth, there shall be allocated to each benefit an amount that together with any
amounts allocated under subsections (c) and (d), above, is sufficient to provide
each such benefit, to the extent it is nonforfeitable;

 

 
(f)
Sixth, there shall be allocated to each benefit the amount that together with
any amounts allocated under subsections (c) through (e), above, is sufficient to
provide the accrued benefit on the date of the termination; and

 

 
(g)
Seventh, after all liabilities of the Plan have been satisfied, any residual
assets shall be distributed to the Company, except as otherwise required by
Section 4044(d)(3) (A) of ERISA.

 
If the assets of the Plan are insufficient to provide in full the amounts
required under subsections (a) through (d) above, such assets shall be allocated
pro rata among the benefits described in the subsection for which the required
amounts first cannot be provided in full. If the assets of the Plan are
insufficient to provide in full the amounts required under subsection (e) above,
the assets available for allocation under subsection (e) shall be allocated
first to provide the amounts required under such subsection on the basis of the
terms of the Plan as in effect at the beginning of the five (5) year period
ending on the date of the Plan termination. If the assets of the Plan are
insufficient to provide such amounts in full, the assets shall be allocated
among such amounts on a pro rata basis. If the assets of the Plan are sufficient
to provide such amounts in full, then any remaining assets shall be allocated to
provide the amounts under such subsection based on the benefits resulting from
each successive amendment during the five (5) year period until the available
assets are insufficient to provide the amounts required under subsection (e).
The assets available for allocation with respect to the benefits resulting from
the first such amendment shall be allocated on a pro rata basis.
 
13.3     Provision for Benefits After Plan Termination. The provision of
benefits pursuant to Section 13.2 may be made, in the discretion of CenturyTel,
Inc., by the purchase of annuities or by continuing in existence any Trust
Agreements or arrangements with insurance companies entered into pursuant to the
Plan and making provision therefrom for benefits, or both, or by immediate
distribution from the Plan, or by any combination of these means, as CenturyTel,
Inc., in its sole discretion, shall determine.
 
13.4     Computation of Benefits After Plan Termination. The benefits specified
in Section 13.2 shall be computed in accordance with the provisions of Article
VI or the Schedules of the Plan, as applicable, except that, to the extent
permitted by law, the periods of Vesting Service and Credited Service used in
the computation of benefits for Employees shall be regarded as ended as of the
Plan termination date and only Average Annual Compensation as of that date shall
be taken into account.
 
13.5     Continued Employment Not Required After Plan Termination. The payment
of benefits on termination of the Plan shall not be contingent on an Employee’s
continuing in the service of the Company or any other employer after the
termination of the Plan, except to the extent such service is otherwise required
under the Plan to become eligible for a particular benefit or form of payment.
 
54

--------------------------------------------------------------------------------



13.6     Data in Company Records on Plan Termination. In all cases benefits on
termination of the Plan shall be determined, to the extent permitted by law, on
the basis of the Employee’s age, Vesting Service, Credited Service, and Average
Annual Compensation as shown by the Company’s records as of the Plan termination
date.
 
13.7     Satisfaction of Liabilities on Plan Termination. In the case of all
benefits for which provision is made for the purchase of annuities from an
insurance company, the delivery of an annuity contract or certificate of the
insurance company from which the annuity is purchased to each Employee, retired
Employee, former Employee, or Beneficiary to whom such benefits are payable
shall, to the extent permitted by applicable law, serve to relieve the Plan from
any further obligations for the payment of such benefits. In the case of all
benefits for which provision is not made through the purchase of annuities from
an insurance company, the judgment of CenturyTel, Inc. as to the adequacy of the
alternative provision shall be final to the extent permitted by applicable law.
If such alternative provision made as of the Plan termination date should
thereafter at any time appear, in the judgment of CenturyTel, Inc., inadequate
or more than sufficient to continue the payment of the amounts previously
estimated to be payable, the remaining payments of such benefits shall be
adjusted pro rata in the order of precedence set forth in Section 13.2.
 
13.8     High-25 Distribution Restrictions.
 

 
(a)
Upon the termination of the Plan, the benefit of each highly compensated
employee and each highly compensated former employee (both as defined in Section
414(q) of the Code) shall be limited to a benefit that is nondiscriminatory
under Section 401(a)(4) of the Code.

 

 
(b)
The annual payments under the Plan with respect to a Participant shall not
exceed the annual payments that would be made with respect to the Participant
under a straight life annuity that is the actuarial equivalent of his Accrued
Benefit. The preceding sentence shall not apply to a Participant for a calendar
year if: (i) the Participant is not among the twenty-five (25) highly
compensated employees and highly compensated former employees (both as defined
in Section 414(q) of the Code) of an adopting Affiliate or Adopting Entity with
the greatest compensation in that calendar year or any prior calendar year; (ii)
after satisfying all benefits payable to the Participant under the Plan, the
value of Plan assets does not fall below 110 percent of the Plan’s current
liabilities (as defined in Section 412(l)(7) of the Code); (iii) the value of
the benefits payable with respect to the Participant under the plan is less than
one percent (1%) of the value of the Plan’s current liabilities (as defined in
Section 412(l)(7) of the Code and determined before distribution to the
Participant); or (iv) the value of the benefits payable with respect to the
Participant under the Plan does not exceed the amount described in Section
411(a)(11)(A) of the Code. If the Plan is terminated while the restrictions
pursuant to this subsection (b) are in effect, amounts in excess of those
restrictions shall first be applied in a nondiscriminatory manner to the
satisfaction of any Plan liabilities to Participants who are not subject to the
restrictions, and any balance remaining shall then be applied in a
nondiscriminatory manner to any Plan liabilities that may be outstanding with
respect to Participants who are subject to the restrictions.

 
55

--------------------------------------------------------------------------------




 
(c)
This Section 13.8 is intended to satisfy the requirement of Treas. Reg. Section
1.401(a)(4)-5(b). This Section 13.8 shall not be construed in a manner that
would impose limitations that are more stringent than those required by Section
1.401(a)(4)-5(b) of the Treasury Regulations. If Congress should provide by
statute, or the United States Treasury Department or the Internal Revenue
Service should provide by regulation, ruling, or other guidance of general
applicability, that the foregoing restrictions are no longer necessary for the
Plan to meet the requirements of Section 401(a) of the Code or any other
applicable provision of the Internal Revenue Code then in effect, such
restrictions shall become void and shall no longer apply, without the necessity
of further amendment to the Plan.

 
ARTICLE XIV
INTERCHANGE OF BENEFIT OBLIGATIONS 
 
14.1     Interchange Agreement Permitted. Agreements may be made by the Company
with Affiliates other than the Company for an interchange of the obligations to
which they may be subject under similar pension plans. These agreements shall
provide that:
 

 
(a)
pension plans shall be maintained on a consistent and substantially uniform
basis by all of the companies participating in such interchange agreements;

 

 
(b)
advance provision for the payment of pensions shall be made by each company in
such amounts as may be necessary to provide for and fulfill all requirements of
its plan as in effect from time to time; and

 

 
(c)
the vesting service and credited service of the Participants under the pension
plans sponsored by the companies that are parties to such agreements shall
include service with all such companies.

 
ARTICLE XV
GENERAL PROVISIONS 
 
15.1     No Employment Rights Conferred. Neither the action of the Company
establishing this Plan nor any action taken by the Company under the Plan shall
be construed as giving to any Employee a right to be retained in the service of
the Company.
 
56

--------------------------------------------------------------------------------



15.2     Integration Clause. No Employee, retired Employee, former Employee,
Beneficiary, or any other person shall be entitled to or have any vested right
in or claim to a benefit under the Plan, except as expressly provided herein.
 
15.3     Incapacity of Recipient. Benefit payments to a retired Employee or a
Beneficiary unable to execute a proper receipt therefor may be made to a
relative or other person, selected by the Committee, for the benefit of the
retired Employee or the Beneficiary, and the receipt executed by such person
shall discharge the obligations of the Plan and the Committee to such retired
Employee or Beneficiary and anyone claiming through either of them.
 
15.4     ERISA Fiduciary Duties. Nothing in the Plan shall relieve or be deemed
to relieve any Plan fiduciary from any responsibility, obligation, or duty
imposed by or under ERISA.
 
15.5     Compliance with State and Local Law. The provisions of this Plan
relating to an Employee’s age of retirement shall not be applied in
circumstances that would cause such provisions to be in violation of applicable
state or local law. In such circumstances, the Employee Benefits Committee as
Plan Administrator shall modify the application of such provisions to the extent
necessary to comply with applicable state or local law, but only to the extent
such laws are not preempted by federal law.
 
15.6     Usage. Words in the masculine gender shall include the feminine gender
and the plural shall include the singular unless the context indicates
otherwise.
 
15.7     Titles and Headings. The titles to Articles and the headings of
Sections, subsections, paragraphs, and subparagraphs in this Plan are placed
herein for convenience of reference only and, as such, shall be of no force or
effect in the interpretation of the Plan.
 
15.8     Severability Clause. In the event any provision of the Plan is held to
be in conflict with or in violation of any state or federal statute, rule, or
decision, all other provisions of this Plan shall continue in full force and
effect. In the event that the making of any payment or the provision of any
other benefit required under the plan is held to be in conflict with or in
violation of any state or federal statute, rule, or decision or otherwise
invalid or unenforceable, such conflict, violation, invalidity, or
unenforceability shall not prevent any other payment or benefit from being made
or provided under the Plan, and in the event that the making of any payment in
full or the provision of any other benefit required under the Plan in full would
be in conflict with or in violation of any state or federal statute, rule or
decision or otherwise invalid or unenforceable, then such conflict, violation,
invalidity or unenforceability shall not prevent such payment or benefit from
being made or provided in part, to the extent that it would not be in conflict
with or in violation of any state or federal statute, rule or decision or
otherwise invalid or unenforceable, and the maximum payment or benefit that
would not be in conflict with or in violation of any state or federal statute,
rule or decision or otherwise invalid or unenforceable, shall be made or
provided under the Plan.
 
15.9     USERRA - Military Service Credit. Notwithstanding any provision of this
Plan to the contrary, contributions, benefits and service credit with respect to
qualified military service will be provided in accordance with Section 414(u) of
the Code.
 
57

--------------------------------------------------------------------------------



ARTICLE XVI
TOP-HEAVY REQUIREMENTS
 
16.1     In General. This Article XVI shall apply only if the Plan is Top-Heavy,
as defined below. If, as of any Determination Date, as defined below, the Plan
is Top-Heavy, the provisions of Section 16.4, below, shall take effect as of the
first day of the Plan Year next following the Determination Date and shall
continue to be in effect until the first day of any subsequent Plan Year
following a Determination Date as of which it is determined that the Plan is no
longer Top-Heavy.
 
16.2     Definitions. For purposes of this Article XVI, the following
definitions shall apply, and shall be interpreted in accordance with the
provisions of Section 416 of the Code and the regulations thereunder:
 

 
(a)
Permissive Aggregation Group means a group of CenturyTel, Inc. Plans consisting
of each CenturyTel, Inc. Plan in the Required Aggregation Group and each other
CenturyTel, Inc. Plan selected by the Committee for inclusion in the Permissive
Aggregation Group that would not, by its inclusion, prevent the Permissive
Aggregation Group from continuing to meet the requirements of Sections 401(a)(4)
and 410 of the Code.

 

 
(b)
Average Compensation means the Participant’s average Compensation, as defined in
Section 16.2(c), below, for the period of consecutive years (not exceeding five)
during which the Participant had the greatest aggregate Compensation from the
Company, excluding (i) years ending before 1984, and (ii) years commencing after
the last Top-Heavy Year, and adjusted, in accordance with Section
416(c)(1)(D)(ii) of the Code, for years not included in a year of Vesting
Service.

 

 
(c)
Compensation means compensation for a calendar year within the meaning of
Section 415 of the Code and the regulations thereunder, but shall not exceed the
annual compensation limit in effect for the calendar year under Section
401(a)(17) of the Code.

 

 
(d)
Determination Date means, with respect to any Plan Year, the last day of the
preceding Plan Year.

 

 
(e)
Employer means the Employer who adopted this Plan and any other Employer some or
all of whose Employees participate in this Plan or in a retirement plan which is
aggregated with this Plan as part of a Permissive or Required Aggregation Group

 

 
(f)
CenturyTel Plan means any stock bonus, pension, or profit-sharing plan of the
Company and the Affiliates intended to qualify under Section 401(a) of the Code.

 
58

--------------------------------------------------------------------------------




 
(g)
Key Employee means any employee of the Employer who satisfies the criteria set
forth in Section 416(i)(1) of the Code. For purposes of determining who is a Key
Employee, compensation shall mean compensation as defined in Section 415 of the
Code and the regulations thereunder. Effective January 1, 2005, ‘Key Employee’
means any Employee or former Employee (including any deceased Employee) who at
any time during the Plan Year that includes the determination date was an
officer of the Employer having annual compensation greater than $135,000 (as
adjusted under Code Section 416(i)(1) for Plan Years after 2005), a 5-percent
owner of the Employer or an Affiliate, or a 1-percent owner of the Employer
having annual compensation of more than $150,000. For this purpose, annual
compensation means compensation within the meaning of Code Section 415(c)(3).
The determination of who is a Key Employee will be made in accordance with Code
Section 416(i)(1) and the applicable regulations and other guidance of general
applicability issued thereunder.

 

 
(h)
Required Aggregation Group means (1) each CenturyTel Plan in which a Key
Employee is a Participant and (2) any other CenturyTel Plan that enables a plan
described in (1) to meet the requirements of Section 401(a)(4) or 410 of the
Code.

 

 
(i)
Top-Heavy means that the plan is included in an Aggregation Group under which,
as of the Determination Date, the sum of the present value of the cumulative
accrued benefits for Key Employees under all defined benefit plans in the
Aggregation Group and the aggregate of all accounts of Key Employees under all
defined contribution plans in the Aggregation Group exceeds sixty percent (60%)
of the analogous sum determined for all employees. The determination of whether
the Plan is Top-Heavy shall be made in accordance with Section 416(g)(2)(B) of
the Code and the regulations thereunder.

 

 
(j)
Top-Heavy Ratio means the percentage calculated in accordance with Section
16.2(i) hereof and Section 416(g)(2) of the Code and the Regulations thereunder.

 

 
(k)
Top-Heavy Year means a Plan Year for which the Plan is Top-Heavy.

 
Unless otherwise specified herein, other terms in this Article XVI have the
respective meanings ascribed thereto by the other provisions of the Plan.
 
16.3     Determination of Top-Heavy Ratio. In determining the Top-Heavy Ratio
with respect to any Plan Year, the following rules shall apply:
 

 
(a)
The accrued benefit of any current Participant shall be calculated, as of the
most recent valuation date that is within a twelve (12) month period ending on
the Determination Date, as if the Participant had voluntarily terminated
employment as of such valuation date. Such valuation date shall be the same
valuation date used for computing plan costs for purposes of the minimum funding
provisions of Section 412 of the Code. Unless, as of the valuation date, the
Plan provides for a nonproportional subsidy, the present value of the accrued
benefit shall reflect a benefit commencing at age sixty-five (65) (or attained
age, if later). If, as of the valuation date, the Plan provides for a
nonproportional subsidy, the benefit shall be assumed to commence at the age at
which the benefit is most valuable.

 
59

--------------------------------------------------------------------------------


 

 
(b)
The present value of such accrued benefit shall be calculated by multiplying the
accrued benefit by the appropriate factor in the following table based on the
Participant’s age as of the Determination Date.

 
Age
Deferred Annuity Factor to Age 65
19
0.36752
20
0.39337
21
0.42104
22
0.45067
23
0.48240
24
0.51637
25
0.55274
26
0.59169
27
0.63340
28
0.67806
29
0.72589
30
0.77713
31
0.83202
32
0.89084
33
0.95388
34
1.02145
35
1.09389
36
1.17156
37
1.25486
38
1.34422
39
1.44010
40
1.54301
41
1.65348
42
1.77212
43
1.89957
44
2.03654
45
2.18380
46
2.34220
47
2.51265
48
2.69619
49
2.89392
50
3.10709

 
60

--------------------------------------------------------------------------------




Age
Deferred Annuity Factor to Age 65
51
3.33707
52
3.58536
53
3.85366
54
4.14383
55
4.45797
56
4.79844
57
5.16786
58
5.56923
59
6.00589
60
6.48169
61
7.00098
62
7.56874
63
8.19069
64
8.87343
65
9.62458
66
9.41000
67
9.19088
68
8.96748
69
8.73999
70
8.50892

 

 
(c)
The Plan shall be aggregated with all CenturyTel Plans included in the
Permissive Aggregation Group.

 

 
(d)
The present value of accrued benefits and the amounts of account balances of an
Employee as of the determination date shall be increased by the distributions
made with respect to the Employee under the plan and any plan aggregated with
the Plan under Code Section 416(g)(2) during the 1-year period ending on the
determination date. The preceding sentence shall also apply to distributions
under a terminated plan which, had it not been terminated, would have been
aggregated with the Plan under Code Section 416(g)(2)(A)(i). In the case of a
distribution made for a reason other than severance from employment, death, or
disability, this provision shall be applied by substituting ‘5-year period’ for
‘1-year period.’ The accrued benefits and accounts of any individual who has not
performed services for the Employer during the 1-year period ending on the
determination date shall not be taken into account.

 

 
(e)
The accrued benefits and accounts of any individual who has not performed
services for the Employer during the 1-year period ending on the determination
date shall not be taken into account.

 
16.4     Top-Heavy Minimum Benefits. 
 
61

--------------------------------------------------------------------------------




 
(a)
In any Top-Heavy Year, each Participant shall be entitled to the greater of:

 

 
(1)
the Pension he otherwise is entitled to under the Plan, or

 

 
(2)
an annual benefit that, when expressed as a benefit commencing at his Normal
Retirement Date (with no ancillary benefits), is equal to two percent (2%) of
the Participant’s Average Compensation for each of the Participant’s first ten
(10) years of Credited Service after 1983 during which the Plan is Top-Heavy.

 
The annual benefit described in paragraph (2), above, shall not be adjusted to
take into account the availability of preretirement death benefits under the
Plan.
 

 
(b)
A Participant who has completed at least three (3) years of Vesting Service and
who is credited with an Hour of Service in a Top-Heavy Year shall have a
nonforfeitable right to his Accrued Benefit.

 

 
(c)
For each Top-Heavy Year, the Annual Compensation of each Participant taken into
account under the plan for all plan Years (including Plan Years before the first
Top-Heavy Year) shall not exceed his Compensation (as defined in Section
16.2(c)); provided that any benefits accrued before a Top-Heavy Year (determined
without regard to any Plan amendments adopted after the end of the Plan Year
next preceding the Top-Heavy Year) shall not be reduced as a result of the
application of this subsection (c).

 

 
(d)
The benefit required by Section 16.4(a) and vested pursuant to Section 16.4(b)
shall not be forfeitable under provisions that otherwise would be permitted by
Section 411(a)(3)(B) (relating to suspension of benefits upon reemployment) or
411(a)(3)(D) (relating to forfeitures upon withdrawal of mandatory
contributions) of the Code.

 

 
(e)
The Plan shall meet the requirements of this Section 16.4 without taking into
account, in accordance with Section 416(e) of the Code, contributions or
benefits under Chapter 21 of the Code (relating to the Federal Insurance
Contributions Act), Title II of the Social Security Act, or any other federal or
state law.

 

 
(f)
The requirements of this Section 16.4 shall not apply with respect to any
employee included in a unit of employees covered by an agreement that the
Secretary of Labor finds to be a collective bargaining agreement between
employee representatives and one or more Affiliates if there is evidence that
retirement benefits were the subject of good faith bargaining between such
employee representatives and the Affiliate.

 

 
(g)
For purposes of satisfying the minimum benefit requirements of Code Section
416(c)(1) and this Plan, in determining Years of Service with the Employer, any
service with the Employer shall be disregarded to the extent that such service
occurs during a Plan Year when the Plan benefits (within the meaning of Code
Section 410(b)) no Key Employee or former Key Employee.

 
62

--------------------------------------------------------------------------------



16.5     Termination of Top-Heavy Status. If, for any plan Year after a
Top-Heavy Year, the Plan is no longer Top-Heavy, the provisions of Section 16.4,
above, shall not apply with respect to such Plan Year; provided that
 

 
(a)
the Accrued Benefit of any Participant shall not be reduced on account of the
operation of this Section 16.5;

 

 
(b)
each Participant shall remain fully vested in any portion of the Participant’s
Accrued Benefit that was fully vested before the Plan ceased to be Top-Heavy;
and

 

 
(c)
any Participant who was a Participant in a Top-Heavy Year and who has completed
at least five (5) years of Vesting Service as of the first day of the Plan Year
in which the Plan is no longer Top-Heavy may elect to remain subject to the
provisions of Section 16.4(b).

 
16.6     Interpretation. This Article XVI is intended to satisfy the
requirements imposed by Section 416 of the Code and shall be construed in a
manner that will effectuate this intent. This Article XVI shall not be construed
in a manner that would impose requirements that are more stringent than those
imposed by Section 416 of the Code.
 
THUS DONE AND SIGNED, this 22nd day of December, 2006.
 

 
CENTURYTEL, INC.
         
By:/s/ R. Stewart Ewing, Jr.

 
 
63

--------------------------------------------------------------------------------